Exhibit E
U.S. Department of Justice
                                 REPORT
                                 REPORT OF
                                        OF THE
                                           THE




  1 0 1 0 1 0 1 0 1 0
1 0 1 0 1 1 1 0 1 0 1
0 1 1 1 0 1 0 1 0 1 1
       CRYPTOCURRENCY
0 1 0 ENFORCEMENT
       1 0 1 0 1 0 1 0
1 0 1 FRAMEWORK
       0 1 0 1 0 1 0 1


                             1
REPORT OF THE
ATTORNEY
GENERAL’S
CYBER
DIGITAL
TASK FORCE



      2
United States Department of Justice
Office of the Deputy Attorney General
Cyber-Digital Task Force
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530
https://www.justice.gov/cryptoreport

October 2020




                               *           *           *

Guidance Disclaimer: This document does not contain any new binding legal requirements
not otherwise already imposed by statute or regulation. To the extent this Enforcement
Framework is viewed as a guidance document within the definition of Executive Order
13891, the contents of this document do not have the force and effect of law and are not
meant to bind the public in any way. If viewed as a guidance document, this document is
intended only to provide clarity to the public regarding existing requirements under the
law or Department of Justice policies.


                                           3
                            Table of Contents

Attorney General’s Cyber-Digital Task Force ............................ v

Introduction.................................................................................................... vii

Cryptocurrency: An Enforcement Framework............................. 1

Part I
Threat Overview............................................................................................. 2
   The Basics........................................................................................................ 2
   Legitimate Uses............................................................................................ 5
   Illicit Uses...................................................................................................... 5
   The Role of Darknet Markets............................................................ 16

Part II
Law and Regulations.................................................................................. 20
   Criminal Code Authorities................................................................. 20
   Regulatory Authorities........................................................................ 22
   International Regulation................................................................... 35

Part III
Ongoing Challenges and Future Strategies............................... 37
   Business Models and Activities That May Facilitate
    Criminal Activity................................................................................... 37
   Department of Justice Response Strategies................................ 44

Conclusion......................................................................................................... 51




                                                           iii


                                                          4
5
           ATTORNEY GENERAL’S CYBER-DIGITAL TASK FORCE

                                    Task Force Members
                                      Sujit Raman, Chair
                             Associate Deputy Attorney General
                             Office of the Deputy Attorney General

John Brown                                         Brian C. Rabbitt
Executive Assistant Director                       Assistant Attorney General (Acting)
Federal Bureau of Investigation                    Criminal Division

John C. Demers                                     Terry Wade
Assistant Attorney General                         Executive Assistant Director
National Security Division                         Federal Bureau of Investigation

Andrew E. Lelling                                  Beth A. Williams
United States Attorney                             Assistant Attorney General
District of Massachusetts                          Office of Legal Policy



                                  Task Force Contributors

                                    Anthony M. Shults
                            Senior Counsel, Office of Legal Policy
                                       Staff Director

        Sabrina Bagdasarian          Lindsey Freeman               Sean Newell
        Jeff Breinholt               Christopher Hardee            C. Alden Pelker
        Thomas Burrows               Adam Hickey                   Kimberley Raleigh
        Richard W. Downing           Michele R. Korver             Leo Tsao
                                     Erin Mikita



               And the Men and Women of the Federal Bureau of Investigation




                                               6
7
                               Introduction

I
    nnovation can drive a society forward. But         ensure that regulation goes no further than is
    innovation does not occur in a vacuum.             required—that government action, in other
    Public policy can establish background             words, reflects enforcement only of “those
conditions that help the innovative spirit             wise restraints that make us free.”i
thrive—or create an environment in which
that spirit is inhibited, or suppressed.               This Enforcement Framework

Even in societies where transformative                 In 2018, Attorney General Jeff Sessions
scientific and technological advancements              established a Cyber-Digital Task Force within
are achievable, public policy again plays a            the U.S. Department of Justice to evaluate the
critical mediating role. In the wrong hands,           impact that recent advances in technology
or without appropriate safeguards and                  have had on law enforcement’s ability to
oversight, these advancements can facilitate           keep our citizens safe. Acknowledging the
great human suffering. Just ask the political          many ways in which technological advances
enemies of authoritarian regimes that                  “have enriched our lives and have driven our
deploy surveillance tools Orwell never could           economy,” the Attorney General also noted
have imagined. Or, closer to home, listen              that “the malign use of . . . technolog[y] harms
to the child victims of unspeakable sexual             our government, victimizes consumers and
exploitation whose images and livestreamed             businesses, and endangers public safety and
abuse are so easily transmitted across the             national security.”ii
internet.
                                                       The Task Force issued a comprehensive
Technological innovation and human                     report later that year. That report identified
flourishing are complementary concepts,                particular threats currently confronting
but the former does not guarantee the                  our society, ranging from transnational
latter. Good public policy—and the fair and            criminal enterprises’ sophisticated cyber-
equitable enforcement of such policy—can               enabled schemes, to malign foreign influence
help bring the two into alignment. And                 operations, to efforts to compromise our
even as too much regulation undoubtedly                nation’s critical infrastructure. The report
stifles innovation (and human flourishing,             also identified a number of emerging threats
too), the absence of law’s protections can             whose contours are still developing, and
endanger progress across both dimensions.              recommended further examination of their
It takes careful consideration, and a deep             potential impact. Specifically, the report
and ongoing immersion in the facts, to                 recommended that “the Department should
understand when, and how, law should                   continue evaluating the emerging threats
intervene. Once law’s empire has established           posed by rapidly developing cryptocurrencies
its root in a particular domain, it requires           that malicious cyber actors often use.”iii This
equally careful consideration (and humility            Cryptocurrency Enforcement Framework
on the part of government officials) to                represents the fruits of the Task Force’s efforts.


                                                 vii


                                                 8
At the outset, it bears emphasizing that         threats our nation faces. As the Task Force
distributed ledger technology, upon which all    has found, illicit uses of cryptocurrency
cryptocurrencies build, raises breathtaking      typically fall into three categories: (1)
possibilities for human flourishing. These       financial transactions associated with the
possibilities are rightly being explored         commission of crimes; (2) money laundering
around the globe, from within academia and       and the shielding of legitimate activity from
industry, and from within governments—           tax, reporting, or other legal requirements; or
including our own.                               (3) crimes, such as theft, directly implicating
                                                 the cryptocurrency marketplace itself. Part I
It should be no surprise, for example, that of this Enforcement Framework examines in
researchers within the U.S. National Institute detail each of those categories.
of Standards and Technology “have been
investigating blockchain technologies at Our society is not powerless in the face
multiple levels: from use cases, applications of these threats. As Part II demonstrates,
and existing services, to protocols, security the government has legal and regulatory
guarantees, and cryptographic mechanisms.”iv tools available at its disposal to confront
Or that the U.S. Department of Defense’s the threats posed by cryptocurrency’s illicit
recently-issued      Digital     Modernization uses. Interagency partnership is critical
Strategy specifically identifies blockchain for effectively leveraging those tools. The
technology as having “promise to provide Department of Justice has built strong
increased effectiveness, efficiency, and working relationships with its regulatory
security.”v Or that the U.S. Food and Drug and enforcement partners in the Securities
Administration recently released a detailed and Exchange Commission, the Commodity
vision for how it plans to deploy blockchain Futures Trading Commission, and the U.S.
for     food      safety-related     purposes.vi Department of the Treasury (including
Or that—in the cryptocurrency space FinCEN, OFAC, and the IRS), among
specifically—“the Federal Reserve is active others, to enforce federal law in both its
in conducting research and experimentation civil and criminal aspects. We have actively
related to distributed ledger technologies participated in international regulatory and
and the potential use cases for digital criminal enforcement efforts, as well.
currencies,” including by partnering with
the Massachusetts Institute of Technology Those efforts are paying off. The past year
to “build and test a hypothetical digital alone has witnessed the indictment and
currency oriented to central bank uses.”vii arrest of the alleged operator of the world’s
Without doubt, cryptocurrency represents largest online child sexual exploitation
a transformative way to store and exchange market, involving an enforcement action
value.                                           that was coordinated with the disruption of
                                                 that darknet market, the rescue of over 20
But as the following pages make clear, despite child victims, and the seizure of hundreds
its relatively brief existence, this technology of thousands of dollars’ worth of bitcoin;
already plays a role in many of the most the largest-ever seizure of cryptocurrency
significant criminal and national security in the terrorism context, stemming from the

                                              viii


                                                9
dismantling of terrorist financing campaigns            months—with all the associated complexities
running into the millions of dollars involving          and difficulties for enforcers seeking to stay
Hamas’s military wing, al-Qaeda, and ISIS; the          ahead of the curve and keep investors safe.
first-ever imposition of economic sanctions
for virtual-asset-related malicious cyber               The global nature of the blockchain ecosystem
activity; and a novel (and successful) use of           adds a further layer of complexity. Crime has
the federal securities laws to protect investors        been expanding beyond national borders for
in the cryptocurrency space, resulting in               years, but blockchain takes this globalization
the disgorgement of over $1.2 billion in ill-           to another level. Parties conduct transactions
gotten gains in a single case. We expect these          and transfers between continents in a matter
enforcement trends to continue.                         of minutes, and the digital infrastructure
                                                        of the blockchain itself almost always
This report concludes in Part III with                  transcends territorial boundaries. Adding to
a discussion of the ongoing challenges                  the difficulty, some of the largest cryptoasset
the government faces in cryptocurrency                  exchanges operate outside of the United
enforcement—particularly with respect                   States, and many still require nothing more
to business models (employed by certain                 than an unverified email address before
cryptocurrency exchanges, platforms, kiosks,            allowing an individual to begin trading.
and casinos), and to activity (like “mixing”            Finally, decentralized platforms, peer-to-
and “tumbling,” “chain hopping,” and certain            peer exchangers, and anonymity-enhanced
instances of jurisdictional arbitrage) that may         cryptocurrencies that use non-public or
facilitate criminal activity.                           private blockchains all can further obscure
                                                        financial transactions from legitimate
The Challenges We Face                                  scrutiny. As this Enforcement Framework
                                                        makes clear, the challenges are significant.
Those challenges map neatly onto the                    But so, too, are the resources that the U.S.
broader set of challenges that many emerging            Department of Justice, as well as the U.S.
technologies present to law enforcement.                government as a whole, are dedicating to the
Blockchain-related technologies are complex             effort, in collaboration with our international
and are difficult to learn; for example, the            partners.
methods for executing crimes like pump-
and-dump schemes are changing, and require              The Web 3.0
investigators to familiarize themselves with
everything from how initial coin offerings              Technologists often talk about the Web 3.0,
(ICOs) are conducted to how technologically-            the next phase of the internet’s evolution.
savvy people communicate on specialized                 On this vision, humans will reclaim the
communications applications. Not only                   internet, their data, and their anonymity
are these emerging technologies difficult to            from large outside forces, whether they be
learn, but the relevant markets also rapidly            corporate firms or government entities.
evolve. The ICO boom from a few years ago               Cryptocurrency—a medium of exchange
has given way to the exponential growth of              defined, at its core, by a sense of private,
Decentralized Finance markets in recent                 individual control, and whose underlying

                                                   ix


                                               10
blockchain technology already provides                       with human flourishing. This Enforcement
the backbone for applications outside the                    Framework suggests that, however liberating
digital currency context—is central to this                  the emerging glimpses of the Web 3.0
decentralized, anonymized, and still-being-                  might seem to be, that vision also can pose
defined notion of a future in which “a more                  uniquely dangerous threats to public safety.
semantically intelligent web” leverages data                 Confronting and addressing those threats
that “will be used by algorithms to improve                  is what good public policy should do—and
user experience and make the web more                        what the crypto ecosystem itself may have
personalized and familiar,” and in which                     to do, if its vision of the future is ever fully
users will no longer have to “rely on network                to take hold. Meanwhile, federal authorities
and cellular providers that surveil the                      will continue vigorously enforcing the law as
information going through their systems.”viii                it exists, and pursuing justice on behalf of the
Ultimately, the Web 3.0 is a vision about the                American people.
nature of data itself, foretelling a world in
which information is diffuse and dynamic—
present everywhere at once, and therefore
beyond any outsider’s grasp.

Only time will tell how, and in what form, the
Web 3.0 finally takes shape. To its proponents,                                       – Sujit Raman, Chair,
this vision marries technological innovation                       Attorney General’s Cyber-Digital Task Force




Deputy Attorney General Jeffrey A. Rosen announces on September 22, 2020 the results of Operation DisrupTor,
the U.S. government’s largest operation to date targeting criminal activity on the darknet. The operation resulted
in the arrest of nearly 180 dark web drug traffickers and criminals; the seizure of approximately 500 kilograms of
illegal drugs worldwide; and the seizure of millions of dollars in cash and virtual currencies.

                                                         x


                                                        11
12
                     Cryptocurrency:
                An Enforcement Framework
        Innovations in technology often change the world for the better.
        And yet, criminals, terrorists, and rogue states can use those
        same innovations for their own illegitimate ends, imposing great
        costs on the public. Today, few technologies are more potentially
        transformative and disruptive—and more potentially susceptible
        to abuse—than cryptocurrency.


C
        ryptocurrency is a form of virtual               The U.S. Department of Justice is responsible
        asset that uses cryptography to secure           for investigating and prosecuting crimes and
        financial transactions. Many of                  threats to national security, including those
cryptocurrency’s central features—including              facilitated by the use of cryptocurrency. As
decentralized operation and control, and, in             consumers, investors, financial institutions,
some cases, a high degree of anonymity—                  elected officials, and other stakeholders
present new and unique challenges for                    consider the future path of cryptocurrency
public safety that must be addressed, lest               and related technologies, we are publishing
the technology be used predominantly for                 this Framework to enhance understanding
criminal activity. Indeed, despite its relatively        of the associated public safety and national
brief existence, cryptocurrency technology               security challenges that these technologies
plays a role in many of the most significant             present. These challenges impact the security
criminal and national security threats                   and legitimacy of the cryptocurrency
that the United States faces. For example,               ecosystem itself; only by identifying and
cryptocurrency is increasingly used to buy               responsibly addressing them can the risks of
and sell lethal drugs on the dark web (and by            cryptocurrency be mitigated. At a minimum,
drug cartels seeking to launder their profits),          this means that entities that use or are impacted
contributing to a drug epidemic that killed              by cryptocurrency must understand their
over 67,000 Americans by overdose in 2018                legal obligations and invest in meeting them.
alone.1 Rogue states like Russia, Iran, and              For example, cryptocurrency exchanges—
North Korea may turn to cryptocurrency to                including those physically located outside
fund cyber-attacks, blunt the impact of U.S.             the United States—must take seriously their
and international sanctions, and decrease                legal and regulatory obligations, discussed
America’s influence in the global marketplace.           in greater detail below, to protect users and
And, while terrorist use of cryptocurrency is            to safeguard potential evidence in criminal
still evolving, certain terrorist groups have            or national security investigations. Where a
solicited cryptocurrency donations running               breach of these obligations might rise to the
into the millions of dollars via online social           level of a criminal violation, the Department
media campaigns.                                         will take appropriate action.

                                                    1




                                                    13
     In the pages that follow, we:                    
    (1) describe how cryptocurrency                   
technology is currently used and illustrate
how malicious actors have misused that               “Virtual currency” is a digital representation
technology to harm cryptocurrency users,             of value that, like traditional coin and
exchanges, and investors, as well as to              paper currency, functions as a medium of
facilitate a broad range of crimes from child        exchange—i.e., it can be digitally traded or
exploitation to terrorism;                           transferred, and can be used for payment
                                                     or investment purposes. Virtual currency
   (2) identify some of the key legal                is a type of “virtual asset” that is separate
authorities and partnerships the Department          and distinct from digital representations
has relied upon to combat criminal                   of traditional currencies, securities, and
and national security threats involving              other traditional financial assets.2 Moreover,
cryptocurrency; and                                  unlike “traditional currency”—which is also
                                                     referred to as fiat currency, real currency, or
   (3) discuss approaches for addressing the         national currency—virtual currency does
growing public safety challenges related to          not have legal tender status in any particular
cryptocurrency.                                      country or for any government or other


         




                                                2




                                                14
creditor.3 Instead, the exchange value of a           security. Some examples of cryptocurrencies
particular virtual currency generally is based        include Bitcoin,5 Litecoin, and Ether.
on agreement or trust among its community
of users. Virtual currency can be ,        Cryptocurrency can be exchanged directly
meaning it has an equivalent value in real            person to person; through a cryptocurrency
currency or acts as a substitute for real             exchange; or through other intermediaries.
currency, or , meaning it is           The storage of cryptocurrency is typically
specific to a particular virtual domain—such          associated with an individual “wallet,” which
as an online gaming community—and cannot              is similar to a virtual account. Wallets can
be exchanged for real currency. 4                     interface with blockchains and generate
                                                      and/or store the public keys (which are
“Cryptocurrency” refers to a specific type            roughly akin to a bank account number) and
of virtual currency with key characteristics.         private keys (which function like a PIN or
The vast majority of cryptocurrencies                 password) that are used to send and receive
are decentralized, as they lack a central             cryptocurrency. Cryptocurrency wallets can
administrator to issue currency and maintain          be housed in a variety of forms, including
payment ledgers—in other words, there is no           on a tangible, external device (“hardware
central bank. Instead, cryptocurrencies rely          wallets”); downloaded as software (“software
on complex algorithms, a distributed ledger           wallets”) onto either a personal computer or
that is often referred to as the “blockchain,”        server (“desktop wallets”) or an application on
and a network of peer-to-peer users to                a smartphone (“mobile wallets”); as printed
maintain an accurate system of payments               public and private keys (“paper wallets”);
and receipts. As their name suggests,                 and as an online account associated with a
cryptocurrencies rely on cryptography for             cryptocurrency exchange.

     




                                                 3




                                                 15
The distributed ledger—which, as noted payment in the cryptocurrency itself—a
above, is known as the “blockchain” for process known as “mining.”
most cryptocurrencies—allows such a
decentralized system to accurately track Cryptocurrencies can vary in their degree of
payments and to prevent double-spending anonymity depending on the public or non-
and counterfeiting by cryptographically public nature of their associated blockchain.
recording every transaction. When a For instance, while Bitcoin addresses do not
                                        UNCLASSIFIED
transaction is initiated, it is shared with have names or specific customer information
participants on the network associated with attached to them, Bitcoin’s blockchain is
                               Bitcoin Basics: Key Terms
      

 Bitcoin         What is a Bitcoin Address?                                 What is the Blockchain?               Blockchain
 Address      • 26-35 alphanumeric characters
                                                                       • Public ledger that captures the
                (case sensitive), commonly starting
                                                                         history of all verified transactions
                with 1, 3, or bc1
                                                                       • Prevents double-spending and
              • Similar to a bank account number
                                                                         counterfeiting by cryptographically
              • Used to send/receive bitcoins
                                                                         recording every transaction
              • Example:
               1AZqdbYVZAoETtcGsjvj4bwym2ctKPQ3Bu




     Wallet            What is a Wallet?                                       What are Miners?                    Miners
              • Used to store virtual currency and                     • Bitcoin users that verify transactions
                can control multiple bitcoin                             by solving complex algorithms and
                addresses                                                receive payment for this service
              • Can interface with blockchains                         • Miners add verified transactions to
              • Uses private keys to restrict access                     the blockchain
                to spending bitcoin                                    • Controls built into the protocol
                                                                         prevent the modification of prior
                                                                         transactions



                                                       UNCLASSIFIED                                                 1

the particular cryptocurrency, whereupon                        public. As a result, users can query addresses
special users (often called “miners”) verify                    to view and understand Bitcoin transactions
that the units have not already been spent,                     to some extent. Other cryptocurrencies,
and validate the transaction by solving a                       however, use non-public or private
complex algorithm. The transaction is then                      blockchains that make it more difficult to
added to the blockchain, with each block                        trace or to attribute transactions. These are
consisting of a group of reported transactions                  often referred to as “anonymity enhanced
in chronological order. In exchange for                         cryptocurrencies” (“AECs”) or “privacy
participating in this community validation                      coins.” Examples of AECs include Monero,
process, miners generate and receive a                          Zcash, and Dash.


                                                            4




                                                           16
B. Legitimate Uses                                     On the other hand, in addition to the
                                                       substantial public safety and national security
Cryptocurrency advocates maintain that                 concerns discussed in this Framework, critics
a decentralized, distributed, and secure               of cryptocurrency have raised questions
cryptocurrency holds great promise for                 about its supposed benefits. For example,
legitimate use. Today’s market includes                certain critics contend that cryptocurrency
over 2,000 cryptocurrencies, which enable              could, if widely adopted, reduce the ability
users to transfer virtual currency around              of national governments to regulate their
the globe in exchange for goods, services,             economies through monetary policy. Others
and other sources of value. Proponents of              have raised concerns about the security of
cryptocurrency contend that, by eliminating            cryptocurrency wallets and exchanges, or
the need for financial intermediaries to               pointed to the high volatility in value that
validate    and    facilitate   transactions,          most virtual currencies have experienced.
cryptocurrency has the potential to
minimize transaction costs and to reduce               Whatever the overall benefits and risks of
corruption and fraud. In addition, some                cryptocurrency, the Department of Justice
users—particularly those in countries beset            seeks to ensure that uses of cryptocurrency
by rampant inflation and where access to               are functionally compatible with adherence
normal foreign exchange is limited—may                 to the law and with the protection of public
use virtual currency to avoid inflation in fiat        safety and national security.
currencies.
                                                       C. Illicit Uses
Some      advocates      also    claim   that
cryptocurrency may in the future facilitate            Many crimes that involve the use of
“micro-payments,” providing enterprises                cryptocurrency—for       example,     buying
with the opportunity to sell low-cost goods            and selling illicit drugs—are not new,
and services that may not be profitable                but criminals increasingly are leveraging
enough with traditional credit and debit,              cryptocurrency’s features to advance and
due to higher transaction costs. Others                conceal unlawful schemes. In general, the
believe that cryptocurrency can provide new            illicit use of cryptocurrency can fall into
access to markets, including to individuals            three broad categories. As explained further
in the developing world who are not served             below, bad actors may exploit cryptocurrency
by banks or other financial institutions.              to: (1) engage in financial transactions
Cryptocurrency advocates also stress that              associated with the commission of crimes,
the privacy associated with cryptocurrency,            such as buying and selling drugs or weapons
though raising significant challenges for law          on the dark web, leasing servers to commit
enforcement, can have valid and beneficial             cybercrimes, or soliciting funds to support
uses. For example, such advocates claim that           terrorist activity; (2) engage in money
greater anonymity may reduce the risk of               laundering or shield otherwise legitimate
account or identity theft associated with the          activity from tax, reporting, or other legal
use of traditional credit systems.                     requirements; or (3) commit crimes directly


                                                  5




                                                  17
              




implicating the cryptocurrency marketplace            Criminals
itself, such as stealing cryptocurrency               increasingly use cryptocurrency to purchase
from exchanges through hacking or using               and to sell illicit items, such as drugs,7 child
the promise of cryptocurrency to defraud              sexual abuse material,8 firearms, explosives,
unwitting investors.6                                 and toxic substances. There is also a robust
                                                      market for counterfeit identification
    ­                  documents and for unlawfully obtained
                   personal information, such as stolen credit
                                                      card numbers. As discussed further below,
Criminals use cryptocurrency to facilitate            purchases and sales of illegal goods and
crimes and to avoid detection in ways that            services using cryptocurrency often take
would be more difficult with fiat currency            place via dark web marketplaces created
or “real money.” They can avoid large cash            explicitly for the purpose of facilitating illicit
transactions and mitigate the risk of bank            transactions.9
accounts being traced, or of banks notifying
governments of suspicious activity. Criminals          
have used cryptocurrency, often in large                       Criminals and
amounts and transferred across international          terrorists also use cryptocurrency to buy and
borders, as a new means to fund criminal              sell “tools of the trade”—i.e., items that may
conduct ranging from child exploitation               or may not themselves be unlawful but are
to terrorist fundraising. Cryptocurrency              used for subsequent unlawful conduct. Such
also has been used to pay for illegal drugs,          tools include raw materials to manufacture
firearms, and tools to commit cybercrimes, as         drugs or explosives, as well as cyber tools and
well as to facilitate sophisticated ransomware        computing capabilities (including servers
and blackmail schemes.                                and domains) to engage in cybercrime or to


                                                 6




                                                 18
conduct malign influence campaigns over         has created new ways for criminal enterprises
social media. Criminals and terrorists have     and terrorist organizations to raise funds.
purchased these items and services using        For example, as the notorious “Welcome to
cryptocurrency, hoping that their activity      Video” case reveals, bitcoin has been used to
and planning would go unnoticed.10              monetize the production of child exploitation
                                                material—a development rarely seen before
Ransom, blackmail, and extortion. the rise of cryptocurrency. In addition to
Increasingly, criminal extortion schemes are traditional fundraising, cryptocurrency also
carried out in the digital space. Bad actors provides bad actors and rogue nation states
can use cryptocurrency as a payment method with the means to earn profits directly by
to facilitate ransom and blackmail without mining virtual currency, whether through
having to demand suitcases full of cash or legitimate mining operations or through
risk bank accounts being traced. Moreover, illicit “cryptojacking” schemes, which are
criminals routinely infect victims’ computers described further below.13
and servers with ransomware, which is a type
of malicious software designed to encrypt
                                                There is also evidence that certain
or otherwise block access to valuable data
                                                terrorist groups are raising funds using
until the victim agrees to provide a specified
                                                cryptocurrency. While public data on
payment.11 Criminals also demand payment
                                                terrorist use of cryptocurrency is limited, it is
after threatening to distribute confidential
or embarrassing information (such as nude clear that terrorist networks have conducted
photos in cases of “sextortion”) or engaging fundraising operations through Internet-
in “virtual kidnappings” where victims are based crowdsource platforms in an attempt
misled into believing a loved one has been to evade stopgaps14built into the international
taken.                                          banking system.        In August 2015, for
                                                example, an individual was sentenced to
In April 2020, the Federal Bureau of over 11 years in federal prison for conspiring
Investigation (“FBI”) issued an advisory to provide material support and resources
about a potential increase in cryptocurrency to the Islamic State of Iraq and al-Sham
fraud schemes due to the COVID-19 (“ISIS”), including by using social media
pandemic. The FBI noted that fraudsters to instruct donors on how bitcoin could
were leveraging the fear and uncertainty provide untraceable financial support to
caused by the pandemic to carry out scams terrorist groups. More recently, in August
                                                                  15

in new ways. For example, some scammers 2020, the Department of Justice announced
threatened to infect victims and their families the government’s largest-ever seizure of
with coronavirus unless they sent payment cryptocurrency in the terrorism context,
in bitcoin. Others offered phony or defective stemming from the dismantling of terrorist
products for sale using cryptocurrency with financing campaigns involving the al-Qassam
the promise that the products would cure or Brigades (Hamas’s military wing), al-Qaeda,
prevent the disease.12                          and ISIS. Each of those groups had used
                                                cryptocurrency technology and social media
Raising funds for criminal and terrorist platforms to spread their influence and raise
activity. Cryptocurrency technology also funds for terror campaigns.16

                                                7




                                               19
                                                           SamSam
In a high-profile investigation into                                        defendants demanded ransom paid in
“21st-century    digital    blackmail,”                                     bitcoin in exchange for the keys needed
a federal grand jury in November                                            to decrypt the victims’ data. The
2018 indicted two Iranian men for a                                         defendants then allegedly exchanged
34-month-long international computer                                        the bitcoin proceeds into Iranian rial
hacking and extortion scheme involving                                      using Iran-based entities. All told, the
the deployment of the sophisticated                                         defendants are alleged to have collected
“SamSam” ransomware.17 According to                                         over $6 million in ransom payments
the indictment, starting in December                                        and to have caused over $30 million in
2015, the defendants allegedly accessed                                     losses to more than 200 victims, which
victims’ computers, installed the                                           included hospitals, municipalities, and
SamSam ransomware, and then ran the                                         public institutions from around the
program to encrypt critical data. The                                       world.




                                          SAMSAM SUBJECTS
                  Conspiracy to Commit Fraud and Related Activity in Connection with Computers;
                  Conspiracy to Commit Wire Fraud; Intentional Damage to a Protected Computer;
                      Transmitting a Demand in Relation to Damaging a Protected Computer




                                              Mohammad Mehdi                 Faramarz Shahi Savandi
                                               Shah Mansouri

                                                                  REMARKS
             Mohammad Mehdi Shah Mansouri is an Iranian male with a date of birth of September 24, 1991. He has brown hair
             and brown eyes and was born in Qom, Iran.
             Faramarz Shahi Savandi is an Iranian male who was born in Shiraz, Iran, on September 16, 1984. Both men are
             known to speak Farsi and reside in Tehran, Iran.
                                                                   DETAILS
             Mohammad Mehdi Shah Mansouri and Faramarz Shahi Savandi are wanted for allegedly launching SamSam ransom
             ware, aka MSIL/Samas.A attacks, which encrypted hundreds of computer networks in the United States and other
             countries. Since December of 2015, Shah Mansouri and Shahi Savandi have received over $6 million in ransom
             payments from victims across several sectors, including critical infrastructure, healthcare, transportation, and state/
             local governments.
             On November 26, 2018, a federal grand jury sitting in the United States District Court for the District of New Jersey,
             Newark, New Jersey, indicted Shah Mansouri and Shahi Savandi on charges of conspiracy to commit fraud and
             related activity in connection with computers, conspiracy to commit wire fraud, intentional damage to a protected
             computer, and transmitting a demand in relation to damaging a protected computer. The District of New Jersey
             issued a federal arrest warrant for both men.
             If you have any information concerning these individuals, please contact your local FBI office, or the
             nearest American Embassy or Consulate.
             Field Office: Newark
                                                                  www.fbi.gov



             Figure 5: The “SamSam” Ransomware Attack –
             An Example of 21st Century Digital Blackmail


                                                                        8




                                                                       20
                           WELCOME TO VIDEO
On October 16, 2019, the Department of Justice announced the indictment and
arrest of the alleged operator of Welcome to Video, a darknet child pornography
website that was the world’s largest online child sexual exploitation market at the time
of its seizure. Welcome to Video allegedly offered child sexual exploitation photos
and videos for sale using bitcoin, and relied on virtual currency accounts to fund
the site and to promote further exploitation of children. The site allegedly hosted
approximately eight terabytes of child sexual exploitation material—including over
250,000 unique videos—and claimed over one million downloads of exploitative
material by its users. In addition to the operator, at least 337 users of the site have
been arrested and charged across the United States and around the world. The
globally coordinated law enforcement operation targeting Welcome to Video and its
users led to the rescue of at least 23 minor victims who were actively being abused,
allegedly by the site’s users.18




Figure 6: Welcome to Video Website after Seizure by the Government



                                           9




                                          21
                                                                                 DarkScandals
A spin-off of the “Welcome to Video” investigation, the Department of Justice
on March 12, 2020 announced the indictment of a Dutch national for his alleged
operation of DarkScandals, a website that featured violent rape videos and
depictions of child sexual abuse. According to the indictment, DarkScandals
hosted over 2,000 videos and images advertised as including “real blackmail, rape
and forced videos of girls all around the world.”19 Users could allegedly access the
illicit content by paying cryptocurrency or by uploading new content depicting
rape or other sexual abuse. The site’s alleged operator was charged with distribution
of child pornography; production and transportation of obscene matters for sale
or distribution; engaging in the business of selling or transferring obscene matter;
and money laundering. In addition, the government filed a civil forfeiture action
seeking recovery of illicit funds from 303 virtual currency accounts allegedly used
by customers to fund DarkScandals and to promote child exploitation.20

                Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 1 of 32



                               UNITED STATES DISTRICT COURT                                                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA                                                                FOR THE DISTRICT OF COLUMBIA

                                                   )                                                                            Holding a Criminal Term
   UNITED STATES OF AMERICA,                       )                                                                         Grand Jury Sworn in May 7, 2019
                                                   )
                                                                                                          UNITED STATES OF AMERICA                Case: 20-cr-0065
                  Plaintiff,                       )                                                                                              Assigned To : Judge Dabney L. Friedrich
                                                   )                                                                                              Assign. Date: 3/5/2020
          v.                                       )                                                                v.                            Description: INDICTMENT (8)
                                                   )                                                                                              Related Case No. 18CR243 (DLF)
   THREE HUNDRED THREE VIRTUAL                     )
   CURRENCY ACCOUNTS,                              )                                                      MICHAEL RAHIM MOHAMMAD,               18 U.S.C. § 2252(a)(2)
                                                   )    Civil Action No. 20-cv-712                                                              (Distribution of Child Pornography)
   THE DARKSCANDALS.COM DOMAIN,                    )                                                          Defendant.
                                                   )                                                                                            18 u.s.c. § 1465
    -- and --                                      )                                                                                            (Production and Transportation of
                                                   )                                                                                            Obscene Matters For Sale or
   THE DARKSCANDALS.CO DOMAIN,                     )                                                                                            Distribution)
                                                   )
                                                   )                                                                                            18 u.s.c. § 1466
                  Defendants.                      )                                                                                            (Engaging In The Business of Selling or
                                                   )                                                                                            Transferring Obscene Matter)

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM                                                                                    18 U.S.C. § 1956(a)(2)(A)
                                                                                                                                                (Laundering of Monetary Instruments)
         COMES NOW, Plaintiff the United States of America, by and through the United States
                                                                                                                                                FORFEITURE:
  Attorney for the District of Columbia, and brings this Verified Complaint for Forfeiture In Rem                                               21 u.s.c. § 853; 18 u.s.c. § 982;
                                                                                                                                                18 U.S.C. § 1467 and 2253
  against the defendant properties, namely: 303 virtual currency accounts, the darkscandals.com
                                                                                                                                                UNDER SEAL
  domain, and the darkscandals.co domain (collectively, the “Defendant Properties”), which are

  listed in Attachment A. The United States alleges as follows in accordance with Rule G(2) of the

  Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset

  Forfeiture Actions:

                                THE DEFENDANT PROPERTIES

         1.      The Defendant Properties are comprised of miscellaneous financial instruments in

  303 virtual currency exchange accounts at eight different virtual currency exchanges (listed

  below), and two domain names: darkscandals.com and darkscandals.co.                                                                       1




Figure 7: The Indictment and Civil Forfeiture Papers Filed by the Government in
the DarkScandals Matter



                                                                                                     10




                                                                                                     22
 DISMANTLING OF TERRORIST FINANCING CAMPAIGNS

On August 13, 2020, the Department of Justice announced the dismantling
of three terrorist financing cyber-enabled campaigns involving the al-Qassam
Brigades, al-Qaeda, and ISIS. Investigation revealed that these terrorist groups
used sophisticated cyber-tools to assist in financing their operations, including
through online solicitation of cryptocurrency donations from supporters
around the world. The government has filed three civil forfeiture complaints
and a criminal complaint involving the seizure of four websites, four Facebook
pages, over 300 cryptocurrency accounts, and millions of dollars.

Al-Qassam Brigades. According to the government’s complaint, the al-
Qassam Brigades posted requests for bitcoin donations on its social media page
and official websites, claiming that such donations would be untraceable and
used to support violent causes. The group’s websites included videos on how
to make anonymous donations using unique bitcoin addresses. Fortunately,
IRS, HSI, and FBI personnel were able to track and seek forfeiture of the 150
cryptocurrency accounts used to launder funds to and from the al-Qassam
Brigades’ accounts.

Al-Qaeda. The government’s investigation also revealed that al-Qaeda and
affiliated terrorist groups operated a bitcoin money laundering network
using social media platforms and encrypted messaging apps to solicit
cryptocurrency donations. In some cases, the groups claimed to be acting as
charities, while actually soliciting funds for violent terrorist attacks. Al-Qaeda
and their affiliates used sophisticated techniques in an attempt to conceal their
fundraising efforts, but law enforcement was able to identify and seek forfeiture
of 155 virtual currency assets linked to the groups.

ISIS. Finally, the government’s investigation uncovered a scheme whereby
individuals associated with ISIS marketed fake personal protective equipment
(“PPE”)—such as N95 respirator masks—to customers across the globe in an
effort to take advantage of the COVID-19 pandemic. The funds from such
sales would have been used to support ISIS’s operations.21




                                        11




                                        23
Figure 8: “Donate Anonymously with Cryptocurrency” – An al-Qaeda-Affiliated
                  Group Seeks Anonymous Donations in Bitcoin




             The group that posted the request for donations claimed to be a Syrian charity,
             but allegedly sought funds to support “the mujahidin in Syria with weapons,
             financial aid and other projects assisting the jihad.” 22

Figure 9: Website Maintained by an ISIS Facilitator to Sell Fake PPE




                                                   12




                                                   24
2. Using Cryptocurrency to Hide               offense, conceal the proceeds, or evade federal
Financial Activity                            reporting requirements.24 Such conduct can
                                              be substantially easier when the movement
In addition to being used directly in of funds takes place online and anonymously,
transactions to commit crime or to support involving the exchange of cryptocurrency
terrorism, bad actors also use cryptocurrency for other forms of cryptocurrency or the
to hide and to promote financial activities conversion of cryptocurrency to fiat currency.
attendant to unlawful conduct.                Indeed, the explosion of online marketplaces
                                              and exchanges that use cryptocurrency may
Money laundering. Criminals of all types provide criminals and terrorists with new
are increasingly using cryptocurrency opportunities to transfer illicitly obtained
to launder their illicit proceeds. Broadly money in an effort to cover their financial
speaking, money laundering occurs when footprints and to enjoy the benefits of their
an individual knowingly conducts a financial illegitimate earnings. Transnational criminal
transaction connected to or stemming from organizations, including drug cartels, may
a criminal offense in order to promote the find cryptocurrency especially useful to hide
                                              financial activities and to move vast sums
             BITCOIN MAVEN                    of money efficiently across borders without
                                              detection.
  In July 2018, Theresa Tetley, known by
  her online moniker “Bitcoin Maven,” was
  sentenced to one year in federal prison     Operating unlicensed, unregistered, or
  for money laundering and for operating      non-compliant exchanges. Criminals may
  an unlicensed bitcoin-for-cash money-       also attempt to hide financial activity by
  transmitting business. Through her          using cryptocurrency exchanges that do not
  unregistered bitcoin exchange business,     comply with internationally recognized anti-
  Tetley facilitated money laundering by      money laundering (“AML”) and combating
  providing money-transmission services       the financing of terrorism (“CFT”) standards
  to members of the public, including at      (together, “AML/CFT”).25 In general, “virtual
  least one individual who received bitcoin   currency exchangers” and “virtual currency
  from the sale of drugs on the dark web.     exchanges” are, respectively, individuals and
  Tetley also conducted an exchange of        entities engaged in the business of exchanging
  bitcoin for cash with an undercover agent
                                              virtual currency for fiat currency, other forms
  who represented that his bitcoin were
                                              of virtual currency, or other types of assets—
  the proceeds of narcotics trafficking. In
  sentencing documents, the government        and vice versa—typically for a commission.26
 revealed that Tetley’s business “fueled
 a black-market financial system” that             Unlicensed or unregistered exchanges or
 “purposely and deliberately existed               money transmitting businesses can “provide
 outside of the regulated bank industry.”23        an avenue of laundering for those who use
                                                   digital currency for illicit purposes.”27 In


                                              13




                                              25
                                                 addition, even properly registered exchanges
                BTC-e                            can serve as a haven for criminal activity
                                                 by operating under lax rules or by flouting
In 2017, prosecutors in the United States        AML protocols. In the normal course,
announced the indictment of the virtual          registered exchanges that comply with
currency exchange “BTC-e” and of one
                                                 AML standards and “know your customer”
of the exchange’s principal operators.
                                                 (“KYC”) requirements are likely to possess
BTC-e received more than $4 billion
                                                 relevant transactional information. However,
worth of bitcoin over the course of its
operation. According to the indictment,          exchanges that avoid compliance with such
to appeal to criminals as a customer             requirements provide criminals and terrorists
base, BTC-e did not require users to             with opportunities to hide their illicit financial
validate their identities, obscured and          activity from regulators and investigators.
anonymized transactions and sources              Moreover, as discussed in Part II.C below,
of funds, and lacked appropriate anti-           the requirements for exchanges to register,
money laundering processes. As a                 obtain licenses, and collect information about
result, the exchange predictably served          customers and their transactions are not
as a hub for international criminals             consistent across international jurisdictions.
seeking to hide and launder ill-gotten           This inconsistency can create challenges for
gains.    The indictment alleges that            international law enforcement and regulatory
BTC-e facilitated transactions for
                                                 agencies operating in this space.
cybercriminals worldwide and received
criminal proceeds from numerous                  Evading taxes. As with money laundering,
computer intrusions and hacking                  the potential difficulties in tracking
incidents, ransomware scams, identity            cryptocurrency transactions can also facilitate
theft schemes, corrupt public officials,         tax evasion. Because of these difficulties, tax
and narcotics distribution rings. The            cheats may believe that the Internal Revenue
Department of Justice filed criminal             Service is not able to uncover or attribute their
charges, and the Department of the
                                                 cryptocurrency transactions, and they may
Treasury’s Financial Crimes Enforcement
                                                 even use additional anonymizing features of
Network (“FinCEN”) assessed a
                                                 cryptocurrencies to further obfuscate their
$110 million civil penalty against the
                                                 transactions. Tax cheats may then attempt tax
exchange for willfully violating U.S.
                                                 evasion by, among other things, not reporting
anti-money laundering laws, and a $12
                                                 capital gains from the sale or other disposition
million penalty against the exchange’s
operator personally.28 BTC-e is only             of their cryptocurrency, not reporting
one example in a series of cases in which        business income received in cryptocurrency,
the Department of Justice has pursued            not reporting wages paid in cryptocurrency,
criminal charges against cryptocurrency          or using cryptocurrency to facilitate false
exchanges for operating as unlicensed            invoice schemes designed to fraudulently
money services businesses.29                     reduce business income.30 Importantly, the
                                                 tax loss from unreported capital gains can


                                            14




                                            26
be significant as cryptocurrencies emerge              themselves become the target of criminal
and fluctuate in the market. For example,              activity. To protect future victims, as well as
the value of one bitcoin famously rose from            to safeguard the integrity of cryptocurrency
around $1,000 to around $20,000 in 2017, as            technology, more must be done to promote
investors rushed to that cryptocurrency as an          security and combat criminal activity on
investment vehicle.                                    digital exchanges and platforms.

Avoiding sanctions. Finally, individuals,              Theft and fraud. Cryptocurrency’s features,
companies, and rogue regimes may use                   as well as the overall “opaqueness and lack of
cryptocurrency in attempt to avoid the                 transparency in the cryptocurrency market,”33
reach of economic sanctions imposed by the             make it particularly attractive, adaptable, and
United States or other rule-of-law countries.          scalable as a target for theft. Criminals—
Cryptocurrency’s decentralized and peer-to-            and even rogue state actors34—can steal
peer format may allow sanctioned entities              cryptocurrency by exploiting security
to bypass the financial controls built into            vulnerabilities in wallets and exchanges.
traditional financial marketplaces to enforce          Thieves can hack wallets and exchanges
such sanctions. Indeed, public reports                 directly; employ social engineering and other
note that several nations have explored                tools to obtain passwords and PINs from
the creation and use of their own state-               unsuspecting users; or, if they themselves
sponsored cryptocurrencies, which could                operate exchanges, engage in insider theft.
serve as a platform to evade financial controls        Public reports estimate that at least $1.7
and oversight. As explained by the U.S.                billion of cryptocurrency was stolen or
Department of the Treasury, for example,               scammed in 2018, with over $950 million
Venezuela attempted to launch a national               of that amount stolen from cryptocurrency
cryptocurrency—called the “Petromoneda”                exchanges. In 2019, over $4.5 billion of
or “Petro”—in the “hope that the                       cryptocurrency reportedly was lost to theft
[cryptocurrency] would allow Venezuela to              or fraud, more than doubling the losses from
circumvent U.S. financial sanctions.”31 Other          the prior year.35 This susceptibility to theft
countries, including Russia and Iran, have             on a massive scale demonstrates that the lack
threatened to use existing cryptocurrencies            of appropriate regulation and monitoring of
to dodge sanctions or to develop their                 cryptocurrency exchanges poses a threat to
own cryptocurrencies specifically to avoid             cryptocurrency users themselves, as well as
international oversight.32                             to the general public.

3. Committing Crimes within the               In addition to digital theft, fraudsters
Cryptocurrency Marketplace Itself             use cryptocurrency to bilk unsuspecting
                                              investors, to promote scams, and to engage
In addition to offering a means to commit old in market manipulation. For example, in
crimes in new ways, cryptocurrencies and the July 2018, Jon E. Montroll pleaded guilty
platforms on which they operate have often to securities fraud and to obstruction of


                                                  15




                                                  27
justice related to his operation of two online           to the company’s management to conceal the
Bitcoin services: WeExchange Australia,                  theft. Subsequently, Kim engaged in another
Pty. Ltd., a Bitcoin depository and currency             scheme in which he incurred $545,000 in
exchange service, and BitFunder.com, which               losses by trading cryptocurrencies using
facilitated the purchase and trading of virtual          funds that he solicited from friends through
shares of business entities that listed shares           lies.37
on the platform. Montroll pleaded guilty to
converting a portion of WeExchange users’                Cryptojacking.     The ability to digitally
bitcoin to his personal use without the users’           mine cryptocurrency provides criminals an
knowledge or consent. Montroll also admitted             independent reason to hack into and co-
failing to disclose a hack of the BitFunder              opt computers belonging to unsuspecting
programming code that caused the platform                individuals    and     organizations.      The
to credit hackers with profits they did not earn,        unauthorized use of someone else’s computer
thereby enabling the hackers to wrongfully               to generate (or “mine”) cryptocurrency
withdraw approximately 6,000 bitcoin. The                is called “cryptojacking.”38 This is often
hack meant that Montroll lacked the bitcoin              accomplished through the use of malware
necessary to cover what he owed to investors.            or compromised websites, which cause the
Despite this, and as a result of his omissions           victim’s computer to run crypto-mining code.
and misrepresentations, Montroll still raised            Considering the value of cryptocurrency
approximately 978 bitcoin after the discovery            compared to the relative ease of secretly using
of the hack. In addition to committing                   a victim’s computer, cryptojacking is another
securities fraud, Montroll provided a falsified          relatively low-risk but high-reward illegal
screenshot and false and misleading answers              activity made possible by cryptocurrency
to Securities and Exchange Commission                    technology. Reports indicate that rogue
(“SEC”) personnel during the course of their             states, such as North Korea, have explored
investigation.36                                         using malware to mine cryptocurrency
                                                         illicitly.39
In another fraudulent scheme involving
cryptocurrency, Joseph Kim was sentenced                 D. The Role of Darknet Markets
in November 2018 to 15 months in federal
prison for misappropriating $1.1 million                 Many of the cryptocurrency-related crimes
in bitcoin and litecoin. Kim worked as                   described above are made possible through
an assistant trader for a Chicago trading                the operation of online black markets on
firm that had formed a cryptocurrency                    the dark web. Indeed, much of the illicit
group to engage in trading of virtual                    conduct involving cryptocurrency occurs
currencies. Over a two-month period in                   via darknet websites and marketplaces that
2017, Kim misappropriated at least $600,000              allow criminals around the world to connect
of his trading firm’s bitcoin and litecoin               in unregulated virtual bazaars with a great
cryptocurrency for his own personal benefit,             deal of anonymity. These illicit marketplaces
and made false statements and representations            offer the opportunity not only to buy and to


                                                    16




                                                    28
                                    ­
In September 2020, the Department of Justice joined Europol to announce the results
of Operation DisrupTor, a coordinated international effort to disrupt opioid trafficking
on the dark web. The extensive operation lasted nine months and was conducted across
the United States and Europe, demonstrating international law enforcement’s continued
partnership against the illegal sale of drugs and other illicit goods and services.
Following the Wall Street Market takedown in May 2019, U.S. and international law
enforcement agencies obtained intelligence to identify dark web drug traffickers, resulting
in a series of complementary, but separate, law enforcement investigations. Operation
DisrupTor actions have resulted in the arrest of 179 dark web drug traffickers and
fraudulent criminals who engaged in tens of thousands of sales of illicit goods and services
across the United States and Europe.
This operation resulted in the seizure of over $6.5 million in both cash and virtual
currencies; approximately 500 kilograms of drugs worldwide; 274 kilograms of drugs,
including fentanyl, oxycodone, hydrocodone, methamphetamine, heroin, cocaine,
ecstasy, MDMA, and medicine containing addictive substances in the United States; and
63 firearms.
Operation DisrupTor led to 121 arrests in the United States including two in Canada
at the request of the United States, 42 in Germany, eight in the Netherlands, four in the
United Kingdom, three in Austria, and one in Sweden. A number of investigations are
still ongoing to identify the individuals behind dark web accounts. Operation DisrupTor
illustrates the investigative power of federal and international partnerships to combat the
borderless nature of online criminal activity, including activity using cryptocurrency.




                            Operation DisrupTor

                       85          Over $6.5 million     Over 270         63
                  Darknet drug         in both cash      kilograms of   firearms
                    traffickers         and virtual      drugs seized    seized
                  arrested in US     currencies seized

                                     179 Total Arrests Worldwide




                                                    17




                                                    29
                                    DeepDotWeb

   In May 2019, the Department announced the indictment of the alleged owners and
   operators of the website known as DeepDotWeb (“DDW”) on charges of money
   laundering conspiracy. According to the indictment, DDW served as a gateway
   that provided users with access to numerous darknet marketplaces offering for sale
   illegal narcotics (including fentanyl, heroin, and crystal meth), firearms, malicious
   software, hacking tools, stolen credit card information, and other contraband. The
   owners of DDW allegedly received payments—styled as “referral bonuses”—paid in
   virtual currency to a DDW-controlled bitcoin wallet from individuals who used the
   site to purchase illicit items. DDW’s owners allegedly attempted to conceal the nature
   of these illegal payments, which totaled more than $15 million, by transferring the
   bitcoin they received to other bitcoin addresses and to bank accounts opened under
   the names of shell companies. During the course of the conspiracy, DDW’s owners
   are alleged to have referred hundreds of thousands of users to darknet marketplaces,
   including AlphaBay, Agora Market, Abraxas Market, Dream Market, Valhalla
   Market, Hansa Market, TradeRoute Market, Dr. D’s, Wall Street Market, and Tochka
   Market. In turn, these users completed hundreds of millions of dollars’ worth of
   allegedly illicit transactions.40




Figure 10: Anatomy of the DeepDotWeb Criminal Operation

                                             18




                                            30
                                   DREAM MARKET

   In       October                                                          illicit narcotics
   2018,         an                                                          and       money
   administrator                                                             laundering
   of the darknet                                                            t r ans a c t i ons
   marketplace                                                               between the
   Dream Market                                                              site’s     buyers
   was sentenced                                                             and vendors.
   to 20 years in                                                            Following the
   federal prison                                                            dismantling of
   for     narcotics                                                         Silk Road and
   trafficking and money laundering.                  AlphaBay, Dream Market had become
   The defendant, Gal Vallerius, initially            one of the largest darknet criminal
   participated in the marketplace as a               marketplaces, and all of its items
   vendor, selling Oxycodone and Ritalin.             and services were offered for sale in
   He later acted as an administrator                 exchange for bitcoin or other peer-to-
   and senior moderator, supporting                   peer cryptocurrencies.


sell illegal goods and tools for committing           shut down, other cryptocurrency-reliant
crimes, but also to launder money and to hide         darknet marketplaces sprung up in its place.
ill-gotten gains. As a result, darknet markets        Working closely with its international law
are a natural place for cryptocurrency to be          enforcement partners, the Department of
widely used and exploited.                            Justice’s efforts to dismantle these virtual
                                                      black markets continue in earnest, including
One of the most notorious online darknet              the successful disruption of the notorious
websites, which relied exclusively on bitcoin,        AlphaBay and Hansa marketplaces in July
was known as Silk Road. Prior to being                2017; the Wall Street Market (“WSM”) and
dismantled by law enforcement in 2013,                DeepDotWeb (“DDW”) websites in May
Silk Road served as an extensive online               2019;41 and the coordinated takedowns
criminal marketplace used by thousands of             of darknet markets dedicated to opioid
drug dealers and other vendors to distribute          trafficking reflected in Operation SaboTor
hundreds of kilograms of illegal drugs and            (March 2019)42 and Operation DisrupTor
other unlawful goods and services to well             (September 2020).43        Cryptocurrencies
over 100,000 buyers. Silk Road was also               played a central facilitating role in each
used to launder hundreds of millions of               of these global criminal enterprises. For
dollars in illicit proceeds. When the site was        example, as the Department announced at


                                                 19




                                                 31
the time that indictments were returned                 to collect funds from victims of traditional
against the alleged owners and operators of             fraud or computer intrusions. A wide variety
DDW, “Between in and around November                    of federal charges can be brought to bear for
2014 and April 10, 2019, DDW received                   such conduct, including, for example:
approximately 8,155 bitcoin in kickback
payments from darknet marketplaces, worth               • Wire fraud, 18 U.S.C. § 1343. (For
approximately $8,414,173 when adjusted for              examples of cryptocurrency prosecutions
the trading value of bitcoin at the time of each        involving the wire fraud statute, see the
transaction.”44 Attesting to the complexity             indictment of AriseBank CEO Jared Rice, Sr.,
of these illicit cross-border payments, many            discussed on pages 31-32, and the indictment
of which took place entirely outside of the             of two Iranian men for deployment of SamSam
established international banking network,              ransomware, discussed on pages 8 and 26.)
the bitcoin was transferred to DDW’s bitcoin
wallet, which the defendants are alleged to             •   Mail fraud, 18 U.S.C. § 1341.
have controlled, in a series of “more than
40,000 deposits,” and was subsequently                  • Securities fraud, 15 U.S.C. §§ 78j and
withdrawn to various destinations (both                 78ff. (For example, see the indictment of
known and unknown) around the world                     AriseBank CEO Jared Rice, Sr., discussed
through over 2,700 transactions.45                      on pages 31-32, and the indictment of Jon E.
                                                        Montroll, discussed on pages 15-16.)
II.   Law and Regulations
                                                        • Access device fraud, 18 U.S.C. § 1029. (For
As discussed in Part I, a wide range of                 example, see the indictment of AlphaBay,
criminal activity may involve or be facilitated         discussed on pages 19 and 47.)
by the use of cryptocurrency. On numerous
occasions, the Department of Justice has                • Identity theft and fraud, 18 U.S.C. § 1028.
used available legal tools to pursue successful         (For example, see the indictment of AlphaBay,
prosecutions of such activity. This Part                discussed on pages 19 and 47.)
provides an overview of the legal authorities
the Department uses to prosecute those who              • Fraud and intrusions in connection
misuse cryptocurrency, and describes the                with computers, 18 U.S.C. § 1030. (For
roles and responsibilities of the Department’s          example, see the indictment of two Iranian
key government partners.                                men for deployment of SamSam ransomware,
                                                        discussed on pages 8 and 26.)
A. Criminal Code Authorities
                                                        • Illegal sale and possession of firearms,
As discussed above, cryptocurrency is                   18 U.S.C. § 921 et seq.
often the preferred payment method for
the distribution of contraband and of other • Possession          and     distribution            of  
illegal goods and services, and it can be used counterfeit items, 18 U.S.C. § 2320.


                                                   20




                                                   32
• Child exploitation activities, 18 U.S.C. §           • Operation of an unlicensed money
2251 et seq. (For example, see the indictment          transmitting business, 18 U.S.C. § 1960 (For
of Ammar Atef Alahdali, discussed on page              example, see the indictment of BTC-e and its
6, footnote 8.)                                        operator, discussed on pages 14 and 46, and
                                                       the indictment of two Chinese nationals,
• Possession and distribution of                       discussed on pages 27-28.)
controlled substances, 21 U.S.C. § 841 et
seq. (For example, see the indictment of • Failure to comply with Bank Secrecy
AlphaBay, discussed on pages 19 and 47.)  Act requirements, 31 U.S.C. § 5331 et seq.

The Department also can bring to bear a                Virtual asset transactions may also form the
wide variety of money laundering charges               basis for prosecution if, for example, they are
in cases involving misuse of cryptocurrency.           used as a means to provide material support
Depending on the facts and circumstances,
                                                       or resources to terrorists or foreign terrorist
transactions involving cryptocurrency can
                                                       organizations.46 Such transactions could
form the basis of concealment, promotion,
                                                       also be used for payments that facilitate
sting, and international money laundering
violations. In addition, individuals and               other crimes implicating national security,
companies engaged in money transmission                such as espionage47 or conspiracies involving
involving virtual assets, referred to below            interference in the political process, in
as “virtual asset service providers,” may be           violation of various federal laws.
subject to, and may fail to comply with, both
                                             Finally, the Department frequently uses
federal and State registration, record keeping,
and reporting requirements. Potential        existing criminal authorities to seize and
charges include, for example:                forfeit virtual assets and other property
                                             derived from or involved in activity of an
• Money laundering, 18 U.S.C. § 1956 individual or organization charged with a
et seq. (For examples of cryptocurrency crime. The Department also uses available
prosecutions involving the federal money civil authorities for such seizures and
laundering statute, see the indictment of forfeitures, which allow the government to
BTC-e and its operator, discussed on pages “arrest” the assets themselves, even in cases
14 and 46; the indictment of AlphaBay, where no person is charged criminally or
discussed on pages 19 and 47; the indictment
                                             where a defendant may not be prosecutable
of a Dutch national for his operation of
                                             due to, for example, death or flight from
DarkScandals, discussed on page 10; and
the indictment of two Chinese nationals, a jurisdiction. Statutory authorities for
discussed on pages 27-28.)                   forfeiture include:

• Transactions involving proceeds of                   • Criminal forfeiture, 18 U.S.C. §
illegal activity, 18 U.S.C. § 1957.      (For          982; 21 U.S.C. § 853. (For examples of
example, see the indictment of BTC-e and               cryptocurrency prosecutions involving the
its operator, discussed on pages 14 and 46.)           criminal forfeiture statute, see the indictment

                                                  21




                                                  33
of the alleged administrator of Helix,                    i. currency dealer or exchanger;
discussed on page 43, and the indictment of
                                                          ii. check casher;
two Chinese nationals, discussed on pages
27-28.)                                                  iii. issuer of traveler’s checks, money
                                                       		 orders, or stored value;
• Civil forfeiture, 18 U.S.C. § 981. (For
example, see the verified complaints in the               iv. seller or redeemer of traveler’s checks,
AlphaBay case, discussed on pages 9 and                       money orders, or stored value;
47; the Welcome to Video case, discussed                  v. money transmitter; or
on pages 7 and 9; the DarkScandals case,
discussed on page 10; the cases involving                 vi. the U.S. Postal Service.48
the al-Qassam Brigades, al-Qaeda, and ISIS,
discussed on pages 7 and 11-12; and the cases          VASPs are individuals or entities operating
involving hacks of virtual currency exchanges          as a business to conduct one or more of the
                                                       following activities for or on behalf of another
by North Korean actors, discussed on pages
                                                       entity or individual:
27 and 28.)
                                                          i. exchanges between virtual assets and
B. Regulatory Authorities                                    fiat currencies;

As described above, the Department of Justice            ii. exchanges between one or more forms
                                                       		 of virtual assets;
has broad and diverse federal jurisdiction
over criminal and other improper conduct                  iii. transfers of virtual assets;
that may involve cryptocurrency and other
types of virtual assets. A number of regulatory          iv. safekeeping and/or administration of
agencies in the United States also have                		 virtual assets or instruments enabling
authority to enforce statutes and regulations          		 control over virtual assets; or
that apply to various virtual-asset-related               v. participation in and provision of
activities. The Department has worked                        financial services related to an issuer’s
closely and cooperatively with these agencies                offer and/or sale of a virtual asset.49
in identifying and proceeding against
individuals who misuse cryptocurrency for     In the United States, individuals and
illicit purposes.                             entities that offer money transmitting
                                              services involving virtual assets, such as
                                              cryptocurrency exchanges and kiosks, as well
Much of the regulatory activity conducted
                                              as certain issuers, exchangers, and brokers
by the agencies discussed below focuses on of virtual assets, are considered MSBs. Like
money services businesses (“MSBs”) and brick-and-mortar financial institutions,
virtual asset service providers (“VASPs”). In MSBs are subject to AML/CFT50 regulations
general, MSBs are individuals or entities in as well as certain licensing and registration
one or more of the following capacities:      requirements, as discussed below.

                                                  22




                                                  34
Figure 11: Depiction of the Operation of a Global Virtual Asset Network




                                                   has primary responsibility for administering
                                                   the BSA and for implementing its
                                                   regulations.52 Part of that responsibility
                                                   includes maintaining the BSA database,
                                                   which is a repository of reports about financial
                                                   transactions that are potentially indicative
                                                   of money laundering.53 FinCEN serves as
                                                   the Financial Intelligence Unit (“FIU”) for
1. The Financial Crimes Enforcement                the United States, meaning it is the central
Network and the Bank Secrecy Act                   entity responsible for receiving and analyzing
                                                   suspicious transaction reports and other
Regulatory authority. MSBs, including              information concerning money laundering,
cryptocurrency exchanges, function as              financing of terrorism, and related offenses.54
regulated businesses subject to the federal        FinCEN regulates individuals and entities
Bank Secrecy Act (“BSA”).51 The U.S.               engaged in the business of accepting and
Department of the Treasury’s Financial             transmitting convertible virtual currency
Crimes Enforcement Network (“FinCEN”)              (“CVC”), which refers to “virtual currency


                                              23




                                              35
that either has an equivalent value as currency,        and transmit CVC or when they buy or sell
or acts as a substitute for currency, and is            CVC for any reason.60 As MSBs, such virtual
therefore a type of ‘value that substitutes             currency administrators and exchangers
for currency.’”55 In 2011, FinCEN issued a              are obliged to have AML programs, to file
final rule that, among other things, defined            Suspicious Activity Reports (“SARs”), and to
“money transmission services” to include                follow other BSA requirements.61
accepting and transmitting “currency, funds,
or other value that substitutes for currency            The May 2019 FinCEN guidance addressed
by any means.”56 The phrase “other value                how FinCEN regulations relating to MSBs
that substitutes for currency” was intended             apply to various business models involving
to cover situations where a transmission                money transmission denominated in
includes something that the parties recognize           CVC, including with reference to prior
has value that is equivalent to, or can                 administrative      rulings.62   Importantly,
substitute for, fiat currency.57 The definition         the guidance discussed the application
of “money transmission” is technology-                  of the BSA to foreign-located MSBs,
neutral: whatever the platform, protocol, or            individual peer-to-peer exchangers, wallet
mechanism, the acceptance and transmission              providers, cryptocurrency kiosk operators,
of value from one person to another, or from            CVC-to-CVC         transactions,    payment
one location to another, is regulated under             processors, mixers and tumblers, initial
                                                        coin offerings, Internet casinos, trading
the BSA.
                                                        platforms, decentralized exchanges and
                                                        distributed applications (“DApps”), miners,
To provide additional clarity and to respond
                                                        software providers, and developers of such
to questions from the private sector,
                                                        technologies. In particular, the guidance
FinCEN issued interpretive guidance in
                                                        outlined the application of FinCEN’s
March 2013 and in May 2019 regarding
                                                        regulations to persons who provide
the application of its regulations to certain           anonymizing services or who are engaged
transactions involving the acceptance of                in activities involving anonymity-enhanced
currency or funds and the transmission                  CVCs. According to FinCEN, anonymizing
of virtual currency.58 The 2013 FinCEN                  service providers and some AEC issuers are
guidance identified the participants in some            money transmitters, whereas an individual
virtual currency arrangements, including                or entity that merely provides anonymizing
“exchangers,” “administrators,” and “users,”            software is not.
and clarified that while exchangers and
administrators generally qualify as money               FinCEN has stated that MSBs that conduct
transmitters under the BSA, users do not.59             money transmission in CVCs must meet the
The guidance also stated that virtual currency          same AML/CFT standards as other MSBs
administrators and exchangers, including an             under the Bank Secrecy Act. This includes
individual exchanger operating as a business,           registering with FinCEN, establishing an
are considered MSBs to the extent they accept           AML program reasonably designed to prevent


                                                   24




                                                   36
money laundering and terrorist financing, and         international network. FinCEN also has civil
meeting certain record keeping and reporting          enforcement authority through which it can
obligations, such as filing SARs.63 SARs and          impose monetary penalties to supplement,
currency transaction reports (“CTRs”) are a           or as an alternative to, criminal prosecution
vital source of information that all MSBs—            in appropriate circumstances, and can
including VASPs, when applicable—should               take regulatory action to address money
be generating where appropriate, and filing           laundering and terror financing concerns
with FinCEN. These reports may contain                raised in the virtual currency space.66
leads for law enforcement and information
necessary to deter, investigate, and prosecute
                                                      In just one example of successful collaboration,
criminal activity.
                                                      FinCEN, working in coordination with
                                                      the United States Attorney’s Office for the
Importantly, FinCEN’s requirements apply
                                                      Northern District of California, assessed
equally to domestic and foreign-located
                                                      a $700,000 civil monetary penalty in 2015
MSBs—even if the foreign-located MSB does
                                                      against Ripple Labs Inc. and its wholly-owned
not have a physical presence in the United
                                                      subsidiary, XRP II, LLC.67 Ripple Labs,
States.64 The MSB need only do business
in whole or substantial part in the United            which is headquartered in San Francisco,
States. In addition, parties become money             facilitated transfers of virtual assets and
transmitters, and therefore MSBs, whether             provided virtual asset exchange transaction
they exchange from fiat to convertible virtual        services. The company also operated a
currency or from one virtual currency to              virtual currency known as XRP that, in 2015,
another virtual currency.65                           was the second-largest cryptocurrency by
                                                      market capitalization after Bitcoin. Parallel
Interaction with the Department of                    investigations by the Department of Justice
Justice. FinCEN’s relationship with the               and FinCEN found that Ripple Labs willfully
Department of Justice and other law                   violated several requirements of the BSA by
enforcement agencies generally falls into             acting as an MSB and selling XRP without
two categories: crime prevention (through             registering with FinCEN and by failing
compliance requirements that prevent                  to implement and maintain an adequate
money laundering and terrorist activity)              AML program. Ripple Labs entered into
and investigatory assistance (through, for            a settlement agreement that resolved
example, the provision of leads for criminal          possible criminal charges and required the
investigations generated by regulatory                entity to forfeit $450,000. These funds were
reporting requirements regarding suspicious           credited to partially satisfy the $700,000 civil
activity). In addition, FinCEN has the                money penalty. In addition, the settlement
ability to share and to receive financial             agreement required Ripple Labs to engage in
intelligence information among foreign                steps to ensure future compliance with AML/
counterparts, thus creating an important              CFT obligations.68


                                                 25




                                                 37
                                                        various sanctions authorities.72 In addition,
                                                        persons who provide financial, material, or
                                                        technological support for or to a designated
                                                        person or entity, or certain malicious
                                                        activities, may themselves be designated by
                                                        OFAC under the relevant sanctions authority,
                                                        or be criminally or civilly liable for violations
                                                        of the Trading With the Enemies Act, the
                                                        International Emergency Economic Powers
2. Office of Foreign Assets Control                     Act, and other statutes.73
Regulatory authority.          Virtual assets
                                                        Interaction with the Department of Justice.
move globally, and in some instances they
                                                        On November 28, 2018, OFAC took its first
move to entities or jurisdictions subject to
                                                        virtual-asset-related action pursuant to the
economic sanctions administered by the U.S.
                                                        “cyber sanctions” authorized by Executive
Department of the Treasury. The Treasury
                                                        Order (“EO”) 13694, as amended by EO
Department’s Office of Foreign Assets
                                                        13757.74 This action targeted two Iran based
Control (“OFAC”) administers and enforces
                                                        individuals who helped exchange bitcoin
economic and trade sanctions against targeted
                                                        ransom payments into Iranian rial on
foreign countries and regimes; terrorist
                                                        behalf of malicious Iranian cyber actors
groups; international narcotics traffickers;
                                                        involved with the SamSam ransomware
those engaged in activities related to the
                                                        scheme described above.75 OFAC also
proliferation of weapons of mass destruction;
                                                        identified two bitcoin addresses associated
those engaged in malicious cyber activities;
                                                        with these individuals that were connected
and other entities that present threats to the
                                                        to over 7,000 transactions worth millions
national security, foreign policy, or economy
                                                        of dollars.76 By designating these malicious
of the United States based on U.S. foreign
                                                        cyber actors, OFAC sought to “aggressively
policy and national security goals.69
                                                        pursue Iran and other rogue regimes
As a general matter, U.S. persons and persons           attempting to exploit digital currencies
otherwise subject to OFAC jurisdiction—                 and weaknesses in cyber and AML/
including firms that facilitate or engage in            CFT safeguards,” while also encouraging
online commerce or process transactions                 “virtual currency exchanges, peer-to-peer
using digital currency70—are responsible                exchangers, and other providers of digital
for ensuring that they do not engage in                 currency services [to] harden their networks
transactions prohibited by OFAC sanctions               against [such] illicit schemes.”77 As described
(such as dealings with blocked persons or               above, in a related move, the Department
property) or in otherwise-prohibited trade or           of Justice brought criminal charges against
investment-related transactions.71 Prohibited           the two Iran-based individuals related to
transactions generally also include those that          the 34-month-long international computer
evade or avoid, have the purpose of evading             hacking and extortion scheme involving
or avoiding, cause a violation of, or attempt to        the use of SamSam ransomware against
violate prohibitions imposed by OFAC under              numerous U.S. computer networks.78

                                                   26




                                                   38
In August 2019, OFAC designated three                    to open fraudulent accounts at banking and
Chinese nationals, one Chinese drug                      cryptocurrency exchanges.83
trafficking organization, and one Chinese
pharmaceutical       company      for    their           Earlier, on March 2, 2020, OFAC announced
involvement with fentanyl manufacturing and              sanctions pursuant to EOs 13722 and 13694,
trafficking pursuant to the Foreign Narcotics            as amended, against two Chinese nationals
Kingpin Designation Act (“Kingpin Act”).                 who are alleged to have laundered over $100
OFAC identified cryptocurrency addresses                 million worth of cryptocurrency stolen
associated with two drug traffickers to                  from cryptocurrency exchanges by North
maximize disruption of their financial                   Korean actors. This theft is another example
                                                         of North Korea’s cyber heist program (see
dealings.79 OFAC closely coordinated these
                                                         page 28), which trains actors to target and
designations with the Department of Justice.
                                                         launder stolen funds—including large
Previously, in 2017, the Department of Justice
                                                         amounts of cryptocurrency—from financial
indicted one of the Chinese nationals for his
                                                         institutions.84 The two sanctioned individuals
role as a manufacturer and distributor of
                                                         allegedly received the stolen cryptocurrency
fentanyl and other opiate substances.80 And
                                                         from accounts controlled by North Korean
in August 2018, the Department of Justice
                                                         actors and subsequently transferred the funds
charged two of the Chinese nationals with
                                                         among cryptocurrency addresses to obfuscate
operating a conspiracy that manufactured                 their origin. As a result of OFAC’s action, “all
and shipped deadly fentanyl analogues and                property and interests in property of these
250 other drugs to at least 25 countries and             individuals that are in the United States or
37 states.81                                             in the possession or control of U.S. persons
                                                         must be blocked and reported to OFAC.”85
In September 2020, OFAC designated                       On the same day that OFAC announced
three Russian nationals for having acted or              these sanctions, the Department of Justice
purported to act for or on behalf of, directly           announced criminal charges against the two
or indirectly, the Internet Research Agency              individuals for money laundering conspiracy
(“IRA”), an entity previously designated for             and for operating an unlicensed money
its involvement with election interference               transmitting business, as well as the seizure
activities, pursuant to EO 13694, as amended             of the illicit funds.86 Subsequently, on August
by EO 13757, and EO 13848. The IRA                       27, 2020, the Department filed a complaint
uses cryptocurrency to fund activities in                seeking civil forfeiture of 280 additional
furtherance of ongoing malign influence                  virtual currency addresses and accounts
operations around the world. OFAC                        linked to the hacks.87 The coordinated actions
identified digital currency addresses for two            by OFAC and the Department of Justice
of these Russian nationals.82 Concurrently,              followed a comprehensive investigation led
the Department of Justice filed a criminal               by the FBI, IRS–Criminal Investigation, and
complaint charging one of the Russian                    Homeland Security Investigations, further
nationals for his alleged role in a conspiracy           demonstrating the importance of cooperation
to use the stolen identities of real U.S. persons        among investigatory agencies.


                                                    27




                                                    39
              CASE STUDY: THE NORTH KOREAN HACKS
As discussed in the text, on the same day in March 2020 that OFAC announced
sanctions, the Department of Justice announced criminal charges against two Chinese
nationals for laundering over $100 million worth of cryptocurrency that the defendants
allegedly obtained from North Korean actors who had hacked cryptocurrency
exchanges.88 In March and August 2020, the Department also announced complaints
seeing the civil forfeiture of hundreds of virtual currency accounts associated with
related North Korean hacks and subsequent money laundering conspiracies.89 The
investigations into these criminal schemes revealed highly sophisticated money-
laundering techniques. For example, criminal actors allegedly laundered the funds
illicitly obtained from the hacks through several intermediary addresses and other
virtual currency exchanges. On several occasions, the actors allegedly used the chain-
hopping technique in an attempt to obfuscate the transaction path by converting the
stolen cryptocurrency into BTC, Tether, or other forms of cryptocurrency.90 The actors
also allegedly used “peel chains” to conceal their activity, whereby “a large amount
of [cryptocurrency] sitting at one address is sent through a series of transactions in
which a slightly smaller amount of [cryptocurrency] is transferred to a new address
each time.”91

Figure 12: Depiction of a Simple “Peel Chain”




This chart depicts a hypothetical “peel chain” where a subject deposits 100 total bitcoin into an exchange. The subject
forwards the bitcoin through a series of 20 “peels” in inconsistent amounts in an attempt to make the underlying
transaction difficult to track. In practice, sophisticated cybercriminals often use hundreds of transactions to obscure
the path of funds.92

The successful investigations into the North Korean cryptocurrency hacks and
subsequent money-laundering scheme—and the coordinated actions between
OFAC and the Department of Justice—demonstrate the importance of interagency
coordination in addressing threats within the virtual currency space.



                                                          28




                                                          40
                                                investigate suspicious transactions and
                                                to timely file SARs. Among other things,
                                                OCC’s investigation revealed that the bank
                                                failed to sufficiently consider AML risks
                                                and implement appropriate risk controls
                                                when opening accounts for customers that
                                                operated virtual-currency money services
3. Office of the Comptroller                    businesses.97 Pursuant to the consent order,
    of the Currency                             the bank must adopt numerous improvements
                                                to its risk profile, system of internal controls,
The Office of the Comptroller of the customer due diligence operation, and BSA
Currency (“OCC”) is an independent branch audit program.
of the U.S. Department of the Treasury that
charters, regulates, and supervises national
banks and federal savings associations. OCC
issues rules and regulations for banks and
can “impos[e] corrective measures, when
necessary, on OCC-governed banks that
do not comply with laws and regulations or
that otherwise engage in unsafe or unsound 4. The Securities and Exchange
practices.”93 On July 22, 2020, OCC published       Commission
an Interpretive Letter to clarify the authority
of national banks and federal savings Regulatory authority. The mission of the
associations to provide cryptocurrency U.S. Securities and Exchange Commission
custody services for their customers.94 The (“SEC”) is to protect investors; to maintain
Letter concludes that such services, which fair, orderly, and efficient markets; and to
include “holding the unique cryptographic facilitate capital formation. Of particular
keys associated with cryptocurrency,” are a relevance to the SEC’s mission in the virtual
permissible modern form of traditional bank currency context is the rapid growth of the
activities.95 It also stressed OCC’s position “initial coin offerings” (“ICOs”) market and
that banks can provide their services to its widespread promotion as a means for new
lawful cryptocurrency businesses “so long as investment opportunity, which has provided
they effectively manage the risks and comply fertile ground for malicious actors to swindle
with applicable law.”96                         investors. ICOs (which are also known as
                                                “token sales”98) are a means companies
Earlier in 2020, OCC entered into a cease- have used to raise capital by offering and
and-desist consent order with M.Y. Safra selling digital tokens to potential investors
Bank, after alleging that the bank violated in exchange for funding a certain project
the BSA’s requirements for establishing or platform. The tokens purchased by an
an adequate AML program and failed to investor in an ICO, which are distributed


                                               29




                                               41
via a blockchain network, typically do not             On April 3, 2019, the SEC Staff released a
provide traditional “shares” in the issuing            framework for analyzing whether “a digital
company. Instead, they might purport to                asset is offered or sold as an investment
grant access to a good or service, to the right        contract, and, therefore, is a security” under
to a share in the relevant project’s earnings,         the federal securities laws.105 The term
or to a potential increase in value based              “security” includes an “investment contract,”
on the project’s success.99 Recognizing the            as well as other instruments such as stocks,
securities law implications for technological          bonds, and transferable shares. Under the
developments like blockchain and distributed           so-called “Howey test,” derived from the
ledger technologies, digital assets (including         Supreme Court’s seminal 1946 decision
cryptocurrency), digital asset securities,             in Securities and Exchange Commission v.
and other digital instruments, the SEC has             W. J. Howey Co., an “investment contract”
devoted substantial resources to this area.100         exists if there is an investment of money in
                                                       a common enterprise with an expectation of
In 2017, the SEC issued an investigative report
                                                       profits derived from the efforts of others.106
cautioning the public that offers and sales of
                                                       The framework is careful to note that, in the
digital assets—including through ICOs and
                                                       digital asset context, as with all other assets,
token sales—by “virtual” organizations may
be subject to the requirements of the federal          this analysis does not depend only on the
securities laws, which include registration            “form and terms” of the asset itself, “but also
and disclosure mandates.101 As the SEC                 on the circumstances surrounding the digital
explained, “[w]hether or not a particular              asset and the manner in which it is offered,
transaction involves the offer or sale of a            sold, or resold.”107 The SEC encourages
security—regardless of the terminology or              individuals and entities in the digital asset
technology used—will depend on the facts               marketplace to engage proactively with
and circumstances, including the economic              SEC staff as the marketplace continues to
realities of the transaction.”102 To protect           develop.108
investors and the public, the SEC has
                                                       A high-profile action brought by the SEC
summarily suspended, for 10 business days,
the trading of securities of more than a dozen         in October 2019 highlights the need for
issuers when there were concerns about the             individuals and entities in the global digital
accuracy and adequacy of information in the            asset marketplace to ensure they are in
marketplace regarding securities offered or            compliance with U.S. federal securities laws.
sold through ICOs or coin- or token- related           That month, the SEC sought and received
news.103 The SEC also has warned investors             a temporary restraining order against two
about potential scams involving companies              offshore entities conducting an unregistered,
claiming to be related to, or asserting they           ongoing digital token offering both within
are engaging in, ICOs. And the SEC has                 the United States and overseas that had raised
filed ICO-related civil enforcement actions            more than $1.7 billion of investor funds.109
against individuals violating the securities           According to the SEC’s complaint, “Telegram
laws or engaging in fraudulent schemes.104             Group Inc. and its wholly-owned subsidiary


                                                  30




                                                  42
TON Issuer Inc. began raising capital in                  from the sale of Grams, with credit for the
January 2018 to finance the companies’                    amounts paid back to initial purchasers of
business, including the development of                    Grams, and also ordered Telegram to pay a
their own blockchain, the ‘Telegram Open                  civil penalty of $18,500,000.115
Network’ or ‘TON Blockchain,’ as well as
the mobile messaging application Telegram                 The SEC’s landmark Telegram case
Messenger.”110 As part of their plan to raise             underscores why companies and individuals
funds, the entities sold “approximately                   working and innovating in the digital assets
2.9 billion digital tokens called ‘Grams’ at              space should ensure—prior to offering or
discounted prices to 171 initial purchasers               selling—that their activities will meet all
worldwide, including more than 1 billion                  applicable requirements under the federal
Grams to 39 U.S. purchasers.”111 The SEC’s                securities laws.116 Of course, in cases
complaint alleged that Telegram and TON                   involving outright fraud, bad actors face not
Issuer failed to register their offers and sales          only a variety of potential civil securities
of the new “Grams” cryptocurrency, in                     law violations, but also potential criminal
violation of the registration provisions of the           prosecution for fraud or theft.117
Securities Act of 1933.112
                                                          Interaction with the Department of
In March 2020, a federal judge granted the                Justice. The SEC works closely with the
SEC a preliminary injunction, ruling that the             Department of Justice in cases involving
agency had shown “a substantial likelihood                criminal violations of the federal securities
of success in proving that the contracts                  laws, including cases related to ICOs. As
and understandings at issue, including the                just one example, on January 25, 2018, the
sale of 2.9 billion Grams to 175 purchasers               SEC filed a civil complaint in federal court in
in exchange for $1.7 billion, are part of a               Texas seeking to halt an allegedly fraudulent
larger scheme to distribute those Grams                   ICO by AriseBank. The same week, the
into a secondary public market, which                     FBI and the SEC coordinated the timing of
would be supported by Telegram’s ongoing                  a search at the temporary residence of the
efforts.”113Accordingly, the court concluded              ICO issuer with the execution of a freeze
that, on the facts before it, “the resale of Grams        order by a receiver in the SEC’s civil action,
into the secondary public market would be an              resulting in the recovery of cryptocurrency
integral part of the sale of securities without           for the victim investors.118 Subsequently, in
a required registration statement.”114 Three              the Department of Justice’s related criminal
months later, the court approved a settlement             case, a federal grand jury in Dallas charged
between the parties, whereby Telegram and                 AriseBank CEO Jared Rice, Sr., on November
its subsidiary agreed not to appeal the court’s           20, 2018, for defrauding investors out of $4
ruling and consented to the court’s judgment              million worth of cryptocurrency assets. The
without admitting or denying the SEC’s                    Department’s investigation revealed that Rice
allegations. The court ordered Telegram to                claimed in connection with the ICO that
disgorge $1,224,000,000 in ill-gotten gains               a cryptocurrency token called “AriseCoin”


                                                     31




                                                     43
could offer consumers FDIC insured                    commodity. The CEA defines “commodity”
accounts and traditional banking services,            to include agricultural products, “all other
in addition to cryptocurrency services.               goods and articles,” and “all services, rights,
These statements were false. Rice, who had            and interests . . . in which contracts for future
converted investor funds for his own personal         delivery are presently or in the future dealt
use, also claimed falsely that the ICO had            in.”123 The CFTC has concluded that certain
raised $600 million in a matter of weeks.119          virtual currencies are “commodities” under
On March 20, 2019, Rice pleaded guilty in             the CEA.124 In addition, multiple federal
the criminal proceedings to one count of              courts have held that virtual currencies fall
securities fraud, in violation of 15 U.S.C. §§        within the CEA’s definition of commodity.125
78j and 78ff. In the SEC’s civil action, Rice
and AriseBank COO Stanley Ford agreed          The CFTC’s jurisdiction is implicated when
to pay nearly $2.7 million in disgorgements,   a virtual currency is the underlying asset in
interest, and penalties, without admitting or  a derivatives contract, or if there is fraud or
denying the allegations. Both Rice and Ford    manipulation involving a virtual currency
are permanently enjoined from violating the    traded in interstate commerce. “Beyond
antifraud and registration provisions of the   instances of fraud or manipulation, the
federal securities laws, from ever serving as  CFTC generally does not oversee ‘spot’ or
officers or directors of public companies, and cash market exchanges and transactions
from participating in issuances, offers, or    involving virtual currencies which do not
sales of digital securities.120                utilize margin, leverage, or financing.”126 The
                                               CFTC has taken action against unregistered
                                               bitcoin futures exchanges and firms illegally
                                               offering margined or financed retail virtual
                                               currency transactions;127 enforced laws
                                               prohibiting fictitious trades on a derivatives
                                               platform128 and laws requiring firms to
                                               implement adequate anti-money laundering
                                               procedures;129 issued interpretative guidance
5. The Commodity Futures Trading               concerning whether “actual delivery” has
    Commission                                 occurred in the context of retail commodity
                                               transactions in virtual currencies;130 issued
Statutory authority. Like the SEC, the warnings about valuations and volatility
Commodity Futures Trading Commission in spot virtual currency markets;131 and
(“CFTC”) has statutory authority with addressed numerous virtual currency Ponzi
respect to certain aspects and uses of virtual schemes.132
assets. Under the Commodity Exchange
Act (“CEA”),121 the CFTC has oversight Interaction with the Department of Justice.
over derivatives contracts, including In a case involving parallel action by the
futures, options, and swaps,122 that involve a Department of Justice, the CFTC on April


                                                 32




                                                 44
16, 2018, filed a complaint in federal court
in New York charging Blake Harrison Kantor
and Nathan Mullins, as well as several entities
located in the United States and abroad, with
operating a fraudulent scheme covering
binary options and a virtual currency known
as ATM Coin.133 The CFTC’s complaint
alleged that, since at least April 2014, the
defendants solicited potential customers               6. The IRS and Tax Enforcement
through emails, phone calls, and a website to
purchase illegal off-exchange binary options.          The Internal Revenue Service (“IRS”)
Additionally, the defendants falsely claimed           treats virtual currency as property for U.S.
that customers’ accounts would generate                federal tax purposes, which means that the
significant profits based upon Kantor’s                general tax principles that apply to property
purported profitable trading history, and
                                                       transactions also apply to virtual currency
allegedly misappropriated a substantial
                                                       transactions.136 Income, including capital
amount of the customer funds for personal
                                                       gains, from virtual currency transactions is
use. The defendants were alleged to have
sought to cover up their misappropriation              taxable, and virtual currency transactions
by inviting customers to transfer their binary         themselves must be reported on a taxpayer’s
options account balances into ATM Coin.                income tax return.137
Some customers agreed to transfer their funds
into ATM Coin, and at least one customer               In addition, wages paid in virtual currency to
sent additional money to the defendants                employees are taxable, reportable on a Form
to purchase additional ATM Coin. The                   W-2, and subject to withholding and payroll
defendants then allegedly misrepresented               taxes. Businesses that receive payments for
to customers that their ATM Coin holdings              goods or services in virtual currency are
were worth substantial sums of money. On               required to include such payments in their
October 23, 2019, a federal court entered              gross income. The Department of Justice’s
an order finding that the defendants had               Tax Division and U.S. Attorney’s Offices
committed fraud and had misappropriated                around the country may pursue tax related
client funds, and requiring them to pay a total        prosecutions in cases involving the failure
of $4.25 million.134 In a parallel action, the         to report income from virtual currency. The
United States Attorney for the Eastern District
                                                       Department of Justice also works with the IRS
of New York filed a criminal indictment
                                                       to support its enforcement and compliance
charging Kantor with fraud, obstruction, and
making false statements. He pleaded guilty             efforts relating to virtual currency, including
to the wire fraud conspiracy and obstruction           enforcing summonses issued to taxpayers
charges, and was sentenced on July 1, 2019,            and third parties, as well as assisting in “John
to 86 months’ imprisonment.135                         Doe” summons matters.138



                                                  33




                                                  45
On October 9, 2019, the IRS issued additional            particularly those involving the issuance or
guidance and FAQs for taxpayers who engage               sale of ICOs and other investment products.
in virtual currency transactions, in an effort to
help them better understand their reporting              For example, on May 21, 2018, the North
obligations. The guidance addresses the                  American       Securities     Administrators
tax treatment of “hard forks,” which occur               Association (“NASAA”)143 announced a
when a cryptocurrency undergoes a protocol               coordinated series of enforcement actions by
change resulting in a new distributed ledger             State and provincial securities regulators in
and a new cryptocurrency, in addition to                 the United States and Canada to crack down
the original distributed ledger.139 The FAQs             on fraudulent ICOs and cryptocurrency-
also address more basic questions about, for             related investment products, as well as on
example, calculating gains or losses when                the fraudsters behind them. More than 40
selling or exchanging virtual currency for               jurisdictions throughout North America
real currency or property; whether virtual               participated in “Operation Cryptosweep,”
currency paid by an employer for services                which resulted in nearly 70 inquiries and
                                                         investigations and 35 pending or completed
constitutes taxable income; and maintaining
                                                         enforcement actions related to ICOs or
records of transactions in virtual currency.140
                                                         cryptocurrencies.144
On December 31, 2019, the IRS issued
additional FAQs for taxpayers relating to                The State of New York has been one of the
charitable donations in virtual currency.141             more proactive States seeking to regulate
                                                         and gather information in the virtual asset
7. State Authorities                                     and ICO space. New York State officials
                                                         are conducting a Virtual Markets Integrity
State     attorneys    general,    securities            Initiative, which is a fact-finding inquiry into
regulators, and departments of financial                 the policies and practices of platforms used
services are responsible for protecting the              by consumers to trade cryptocurrencies.145As
investing public in their respective States              part of that initiative, on April 17, 2018,
by, for example, licensing securities firms              the New York Attorney General’s Office
and investment professionals (such as                    sent letters to thirteen entities identified as
broker-dealers and investment advisers);                 “major virtual currency trading platforms”
registering certain securities offerings;                or “exchanges,” requesting disclosures about
reviewing financial offerings by companies;              their operations, use of bots, conflicts of
auditing sales practices and record keeping;             interest, outages, and other issues.146 The
promoting investor education; and enforcing              letters also requested information on
State securities and banking laws.142 Many               the covered entities’ operations, internal
State authorities are actively monitoring,               controls, and safeguards to protect customer
supervising, or investigating virtual                    assets as part of a broader effort to protect
asset activities within their jurisdictions,             cryptocurrency investors and consumers.



                                                    34




                                                    46
                            The FATF reviews money laundering
                                                      and terrorist financing techniques and
As discussed further below, the lack of               countermeasures; provides a forum for
consistent international regulation and               exchange of best practices; highlights areas of
enforcement of anti-money laundering                  common concern; and promotes and monitors
and combating the financing of terrorism              the progress of its members in adopting and
standards applicable to virtual asset entities        implementing regulatory measures globally.
represents a major challenge. There are,              In collaboration with other international
however, important organizations in the               stakeholders, the FATF also works to identify
international regulatory space, especially            national-level vulnerabilities as part of its peer
the global standard-setter for AML/CFT                review process with the aim of protecting the
standards—the Financial Action Task Force             international financial system from misuse,
(“FATF”).147                                          as well as creating standards for national best
                                                      practices.

                                                               
                                                       The FATF has developed
                                                   a series of “Recommendations” that are
                                                   recognized as the international standards
                                                   for combating money laundering, terrorist
                                                   financing, and the proliferation of weapons of
                                                   mass destruction. FATF member countries
 The FATF are responsible for implementing the
is an intergovernmental organization that was standards at the national level for compliance
founded in 1989 on the initiative of the G7 by by the private sector. This provides the
the ministers of its member jurisdictions.148
                                                   foundation for a coordinated international
Its objectives are to set standards and to
                                                   response aimed at confronting these threats
promote effective implementation of legal,
                                                   to the integrity of the global financial system.
regulatory, and operational measures for
combating money laundering, terrorist
financing, proliferation of weapons of mass In 2014, the FATF recognized the need to
destruction, and other related threats to bring virtual-asset-related activities within
the integrity of the international financial its scope, and in 2015 issued global guidance
system. As a standard-setting and policy- as part of a staged approach to addressing
making body, the FATF works to generate the money-laundering and terrorist-
the technical understanding and necessary financing risks associated with virtual asset
political will to bring about national legislative payment products and services. In July
and regulatory reforms, which are intended 2018, the FATF published a report at the
to be harmonized across jurisdictions to the G20 Finance Ministers and Central Bank
greatest extent possible.                          Governors’ meeting outlining the FATF’s


                                                 35




                                                 47
commitment to addressing illicit finance                the full range of AML/CFT preventive
threats involving virtual assets. Under the             measures under the Recommendations—
leadership of the United States, which held             just like other entities subject to AML/CFT
the FATF presidency at the time, the FATF in            regulation. These measures include customer
October 2018 updated its standards to clarify           due diligence, record keeping, suspicious
their application to virtual asset activities by        transaction reporting, and screening of
amending “Recommendation 15” and adding                 transactions for compliance with targeted
two new glossary definitions—“virtual                   financial sanctions, among others.151
asset” and “virtual asset service provider.”
Recommendation 15, which covers new
                                                        Interaction with the Department of Justice.
technologies, states:
                                                        The United States is a founding member
                                                        of the FATF and, while holding the FATF
   To manage and mitigate the risks
                                                        presidency from July 2018 through June
   emerging from virtual assets, countries
                                                        2019, made it a priority to regulate VASPs
   should ensure that virtual asset service
                                                        for AML/CFT. The U.S. delegation to
   providers are regulated for AML/CFT
                                                        the FATF is led by the Department of the
   purposes, and licensed or registered
                                                        Treasury’s Office of Terrorist Financing
   and subject to effective systems for
                                                        and Financial Crimes, and includes the
   monitoring and ensuring compliance
   with the relevant measures called for in             Department of Justice as a key interagency
   the FATF Recommendations.149                         partner. The delegation urged that all FATF
                                                        Recommendations broadly apply to VASPs
On June 21, 2019, the FATF adopted                      and virtual asset financial activities, which
and issued a revised Interpretive Note to               resulted in the successful adoption of the
Recommendation 15 (“INR. 15”) that further              amendments to Recommendation 15 along
clarifies and expands upon the FATF’s                   with the Interpretive Note and guidance
amendments to the standards relating to                 discussed above. Department of Justice
virtual assets, and describes how countries             attorneys provided significant contributions
and obliged entities must comply with the               to the drafting and adoption process for these
relevant Recommendations to prevent the                 important changes to the FATF standards.
misuse of virtual assets for money laundering,          The FATF also pursues ongoing work on
terrorist financing, and proliferation.150 Along        trends in AML/CFT risk related to virtual
with updated and expanded guidance aimed                assets, such as publicly identifying red flags
at assisting international jurisdictions and the        in virtual asset financial activity, and issuing
private sector in implementing a risk-based             reports that provide case studies drawn from
approach to virtual assets and VASPs, INR.              all over the FATF’s global network. The
15 requires countries to ensure that VASPs              Department of Justice has been an integral
assess and mitigate their money laundering              partner in this effort, providing analysis and
and terrorist financing risks, and implement            case examples for the U.S. delegation.


                                                   36




                                                   48
III. Ongoing Challenges and                      and online casinos, as discussed further
     Future Strategies                           below. Unfortunately, many entities in these
                                                 new and growing sectors often fail to comply,
Parts I and II of this Framework discussed in whole or in part, with the BSA and other
some of the serious public safety challenges legal requirements, thereby threatening
posed by the misuse of cryptocurrency, the Department’s investigative abilities and
and the legal and regulatory authorities undermining public safety.
the Department of Justice and its partners
have used to address those challenges. Cryptocurrency exchanges.                      Companies
This final Part explores the obligations of and individuals that offer cryptocurrency
certain business and other entities that and other virtual asset exchange services
are particularly susceptible to abuse in to the public are commonly referred to
the cryptocurrency space, and describes as “exchanges” and “exchangers.” Even
the Department’s ongoing strategies for exchanges that do not accept fiat currency
addressing these emerging threats to the safe and operate only with cryptocurrency are
and effective operation of the cryptocurrency obliged to follow FinCEN record keeping
marketplace.                                     and reporting requirements, as the applicable
                                                 regulations cover transfers of value and are
A. Business Models and Activities That           not specific to fiat transactions. Moreover, all
    May Facilitate Criminal Activity             entities, including foreign-located exchanges,
                                                 that do business wholly or in substantial part
As described above, certain MSBs and within the United States, such as by servicing
other types of VASPs play a key role in the U.S. customers, must also register with
cryptocurrency ecosystem. Given their FinCEN and have an agent physically present
potential to facilitate criminal activity, these in the United States for BSA reporting and
entities have a heightened responsibility to for accepting service of process.
                                                                                    152

safeguard their platforms and businesses
from exploitation by nefarious actors and to Peer-to-peer exchangers and platforms.
ensure that customer data is protected and Individuals seeking to buy or sell
secured. Moreover, the proper collection and cryptocurrency other than through
maintenance of customer and transactional registered or licensed exchanges and financial
information by MSBs and other financial institutions frequently turn to networks of
institutions pursuant to the BSA is crucial individuals commonly referred to as peer-
to the Department’s ability to identify illicit to-peer (“P2P”) exchangers or traders. As
actors, investigate criminal activity, and individuals who facilitate transfers of value
obtain evidence necessary for prosecutions. for the public, including the buying and
Key industry participants bearing these selling of cryptocurrency, P2P exchangers
responsibilities include not only conventional are considered MSBs and are subject to
virtual asset exchanges and brokers, but also FinCEN record keeping and reporting
peer-to-peer exchangers, kiosk operators, requirements. In practice, however, many
                                                                153




                                               37




                                               49
P2P exchangers fail to register with FinCEN          virtual asset exchanges, P2P exchange
as MSBs or to comply with BSA obligations,           platforms provide opportunities for cross-
and some even conduct transactions without           platform trading of cryptocurrency without
requiring any form of identification from the        the use of traditional financial institutions.
customer.                                            Furthermore, unlike centralized virtual asset
                                                     exchanges, P2P exchange platforms may
P2P exchangers usually charge substantially
                                                     operate without an intermediary that will
higher percentage rates or fees—or use less
favorable exchange rates—than registered             accept and transmit virtual assets in exchange
exchanges. They often will accept a wide             for fiat or another type of virtual asset, or
variety of payment methods, including                that will collect customer identification
payments of fiat currency in person or               information. Individual exchangers—as well
through the mail, deposits into bank                 as platforms and websites—that fail to collect
accounts, Western Union or MoneyGram                 and maintain customer or transactional
transfers, or payments in gift cards or stored       data or maintain an effective AML/CFT
value cards. P2P exchangers generally find           program may be subject to civil and criminal
their customers through word of mouth,               penalties.154
open source websites such as Craigslist, or
online exchange platforms.                            Cryptocurrency
                                                 kiosks, which are commonly referred to as
P2P exchangers commonly use online “Bitcoin ATMs,” are stand-alone machines
exchange platforms or websites that allow that allow users to convert fiat currency to
users to trade virtual assets directly with and from bitcoin and other cryptocurrencies.
one another and without a central operator. With these machines, cryptocurrency can be
Nonetheless, when engaging in the bought or sold directly using a customer’s
transmission of virtual assets, these platforms mobile device or delivered in the form of a
must comply with BSA requirements. paper wallet. Thus, cryptocurrency kiosks
Although many P2P exchange platforms offer offer an easy-to-use physical access point for
services similar to those offered by centralized virtual asset exchange.



                                                38




                                                50
Cryptocurrency kiosk operators are                    information. Indeed, investigators have
considered MSBs in the United States.                 linked such kiosks to illicit use by drug
Accordingly, they are subject to the BSA and          dealers, credit card fraud schemers,
must register with FinCEN and follow all              prostitution rings, and unlicensed virtual
applicable money transmission requirements,           asset exchangers.
including collecting and maintaining KYC
data on their clients,155 reporting suspicious                  The rising
transactions to FinCEN, filing currency               popularity of virtual assets has led to the
transaction reports for fiat transactions of          growth of virtual-currency-based “casinos”
$10,000 or more in cash, and maintaining an           that facilitate various forms of betting
effective AML/CFT program. While some                 denominated in bitcoin and other virtual
operators comply with these requirements,             currencies. Under current law, a casino
many kiosks are not BSA-compliant and fail            that has gross annual gaming revenue in
to collect required customer and transaction          excess of $1 million must be duly licensed

                                                 39




                                                 51
                                   Herocoin
On July 22, 2020, the Department of Justice announced that a California man agreed
to plead guilty to operating an illegal virtual-currency money services business
called Herocoin that exchanged up to $25 million—including proceeds of criminal
activity—through in-person transactions and a network of Bitcoin ATM-type kiosks.
The kiosks were installed in malls, gas stations, and convenience stores throughout
California, and allowed customers to exchange cash for bitcoin and vice versa. In
his plea agreement, the defendant admitted that he intentionally failed to register
Herocoin with FinCEN, and failed to implement an effective anti-money laundering
program; file currency transaction reports for exchanges in excess of $10,000; conduct
due diligence on customers; or file suspicious activity reports. With respect to the
Bitcoin ATM network, the defendant also admitted that he failed to implement a
program to obtain identifications for customers conducting multiple transactions of
up to $3,000 or verify that any identification provided actually reflected the person
conducting the transaction. After pleading guilty, the defendant will face a statutory
maximum sentence of 30 years in federal prison, and will forfeit cash, cryptocurrency,
and 17 Bitcoin ATMs.156

Figure 13: Image of Cryptocurrency Kiosks Seized in the Herocoin Case




                                          40




                                          52
or authorized to do business as a casino in             of possible criminal conduct. In most
the United States by a federal, State, or tribal        circumstances, the Department does not
authority.157 Casinos that do not meet this             liquidate seized or forfeited AECs, as doing
criterion are considered MSBs. Whether                  so allows them to re-enter the stream of
regulated as casinos or MSBs, these gambling            commerce for potential future criminal use.
businesses are subject to the BSA and its KYC           Companies that choose to offer AEC products
record keeping and reporting requirements.              should consider the increased risks of money
Traditional      brick-and-mortar       casinos         laundering and financing of criminal activity,
generally do not accept bitcoin or other                and should evaluate whether it is possible to
cryptocurrencies; however, online gambling              adopt appropriate AML/CFT measures to
sites increasingly do accept cryptocurrencies.          address such risks.
Online casinos that provide gambling
                                                        AECs are often exchanged for other virtual
services are also MSBs and must comply with
                                                        assets like bitcoin, which may indicate
applicable money transmission regulations.              a cross-virtual-asset layering technique
Although many do not have a known                       for users attempting to conceal criminal
physical location, they still are required to           behavior. This practice, which is commonly
report suspicious transactions to FinCEN if             referred to as “chain hopping,” is discussed
they offer services to U.S. customers.                  further below.
Anonymity enhanced cryptocurrencies.          Mixers, tumblers, and chain hopping.
The acceptance of anonymity enhanced          “Mixers” and “tumblers” are entities that
cryptocurrencies or “AECs”—such as Monero,    attempt to obfuscate the source or owner
Dash, and Zcash—by MSBs and darknet           of particular units of cryptocurrency by
marketplaces has increased the use of this    mixing the cryptocurrency of several users
type of virtual currency. As discussed above, prior to delivery of the units to their ultimate
because AECs use non-public or private        destination. For a fee, a customer can send
blockchains, use of these cryptocurrencies    cryptocurrency to a specific address that
may undermine the AML/CFT controls used       is controlled by the mixer. The mixer then
to detect suspicious activity by MSBs and     commingles this cryptocurrency with funds
other financial institutions, and may limit   received from other customers before sending
or even negate a business’s ability to conductit to the requested recipient address. Websites
AML/CFT checks on customer activity and       or companies offering mixing or tumbling
to satisfy BSA requirements. Some AECs,       services are engaged in money transmission,
however, offer features, such as public       and therefore are MSBs subject to the BSA
view keys, that potentially can facilitate    and other similar international regulations.
the fulfillment of AML/CFT obligations,       In addition to facing BSA liability for failing
depending upon the implementation of such     to register, conduct AML procedures, or
features.                                     collect customer identification, operators
                                              of these services can be criminally liable
The Department considers the use of AECs for money laundering because these mixers
to be a high-risk activity that is indicative and tumblers are designed specifically to


                                                   41




                                                   53
      




       


                         Exchange 1




            Bitcoin        Bitcoin
           Address 1      Address 2


                                        Exchange 2




                                           Ether
                            Ether        Address 2
                          Address 1

                                                        Exchange 3




                                          Tether          Tether
                                         Address 1       Address 2




                                                         Bitcoin      Bitcoin
                                                        Address 3    Address 4




                                           42




                                           54
                                           

On February 13, 2020, the Department of Justice announced the
indictment and arrest of the alleged administrator of Helix, a darknet
cryptocurrency laundering service. According to the indictment, Helix
functioned as a bitcoin “mixer” or “tumbler,” allowing customers to send
bitcoin to designated recipients in a manner that was designed to conceal
their source or owner.

The service’s administrator is alleged to have advertised Helix to customers
on the darknet as a way to conceal transactions from law enforcement.
The indictment charges Helix with laundering over $300 million of
bitcoin, which allegedly represented the proceeds of illicit narcotics sales
and other criminal transactions.158


          





        
   ­   




                                                 43




                                                55
“conceal or disguise the nature, the location, that do not comply with the BSA and other
the source, the ownership, or the control” of regulatory requirements.         For example,
a financial transaction.159                      some VASPs apply different standards to
                                                 U.S. customers versus customers in other
Criminals also may engage in a practice countries, while other VASPs actively apply
known as “chain hopping,” in which they different standards to virtual-asset-to-fiat
move from one cryptocurrency to another, transactions than to virtual-asset-to-virtual-
often in rapid succession. As the Department asset transactions. Such behaviors are flatly
has observed, chain hopping is “frequently inconsistent with VASPs’ BSA obligations and
used by individuals who are laundering can create significant financial intelligence
proceeds of virtual currency thefts.”160 Chain gaps.
hopping is often viewed as a potential way
to obfuscate the trail of virtual currency by B. Department of Justice Response
shifting the trail of transactions from the          Strategies
blockchain of one virtual currency to the
blockchain of another virtual currency.          Investigations and prosecutions generally.
                                                 Consistent with its mission to protect public
Jurisdictional arbitrage and compliance safety and national security, the Department
deficiencies. Because of the global and of Justice will continue its aggressive
cross-border nature of transactions involving investigation and prosecution of a wide range
virtual assets, the lack of consistent AML/ of malicious actors, including those who
CFT regulation and supervision over VASPs use cryptocurrencies to commit, facilitate,
across jurisdictions—and the complete or conceal their crimes. For instance, the
absence of such regulation and supervision Department has prosecuted a number of
in certain parts of the world—is detrimental individuals operating as P2P exchangers
to the safety and stability of the international for money laundering and for violating the
financial system.161 This inconsistency BSA.162 Many of these exchangers were selling
also impedes law enforcement’s ability to virtual assets that they obtained from their
investigate, prosecute, and prevent criminal own involvement in other criminal activities,
activity involving or facilitated by virtual such as drug trafficking or computer hacking,
assets. For example, illicit financial flows or were otherwise knowingly facilitating the
denominated in virtual assets may move to criminal activities of others.
companies and exchanges in jurisdictions
where authorities lack regulatory frameworks As discussed above, the Department
requiring the generation and retention of has a broad range of legal authorities for
records necessary to support investigations.     investigating and prosecuting individuals
                                                 who misuse cryptocurrency for criminal
In the United States, AML/CFT standards purposes. To that end, the Department
have been in place for MSBs engaged in is committed to an appropriate all-tools
virtual asset activities since 2011, and yet approach to dealing with cryptocurrency-
many VASPs still are operating in ways related crime. The Department will continue


                                              44




                                             56
to engage actively with its regulatory                 Finally, it bears emphasizing that if conduct
partners to address the misuse and abuse of            involving virtual currency were to violate
cryptocurrency by malicious actors. The case           the U.S. statutes regarding material support
examples noted throughout this Framework               of terrorism, the U.S. government could
highlight the many successes from the                  appropriately assert jurisdiction over such
Department’s work with regulatory partners             offenses anywhere in the world, consistent
such as FinCEN, OFAC, the SEC, the CFTC,               with due process, under the principle of
and the IRS. By appropriately coordinating             protective jurisdiction. That principle holds
parallel enforcement actions, the Department           that “[f]or non-citizens acting entirely
can maximize its impact in investigating,              abroad, a jurisdictional nexus exists when
dismantling, and deterring criminal activity;          the aim of that activity is to cause harm
more effectively recover funds for victims;            inside the United States or to U.S. citizens
and better safeguard the financial system and          or interests.”163 Where a malign actor’s
the American public.                                   conduct involving cryptocurrency amounts
                                                       to providing material support to a designated
The Department also has robust authority               foreign terrorist organization, that actor
to prosecute VASPs and other entities and              engages in conduct that threatens the security
individuals that violate U.S. law even when            of the United States, and therefore subjects
they are not located inside the United States.         himself (or itself) to the jurisdiction of our
Where virtual asset transactions touch                 Nation’s courts—and to the Department’s
financial, data storage, or other computer             enforcement of the Nation’s laws.164
systems within the United States, the
Department generally has jurisdiction to               Promoting law enforcement awareness
prosecute the actors who direct or conduct             and expertise. Given the complexity of
those transactions. The Department also                cryptocurrency technology and of the
has jurisdiction to prosecute foreign-located          platforms on which it is used, law enforcement
actors who use virtual assets to import illegal        professionals     across     agencies     must
products or contraband into the United                 continually develop and maintain the base
States, or use U.S.-located VASPs or financial         of knowledge and skills necessary to identify
institutions for money laundering purposes.            threats involving cryptocurrency; conduct
In addition, the Department may prosecute              robust and efficient investigations of those
for violations of U.S. law those foreign-              threats; and employ the many appropriate
located actors who provide illicit services            legal tools available to bring individuals and
to defraud or steal from U.S. residents.               entities that abuse cryptocurrency to justice.
Moreover, as FinCEN has observed, the BSA              The Department is taking the lead in this
applies to entities and individuals that engage        area by dedicating resources to existing
in money transmission as a business and that           initiatives and groups that encourage law
operate wholly or substantially in part in the         enforcement awareness and expertise in the
United States, regardless of where they are            cryptocurrency space. These efforts include
incorporated or headquartered.                         continuing to promote Department-wide,



                                                  45




                                                  57
                            CASE STUDY: BTC-e
The BTC-e case, which was introduced earlier,165 is one example of the Department
of Justice’s resolve to prosecute foreign-located entities and individuals in the
cryptocurrency context. BTC-e operated globally as an unlicensed virtual currency
exchange to launder and liquidate criminal proceeds from virtual currency to fiat
currency. In doing so, it relied on the use of shell companies and affiliated entities
that were similarly unregistered with FinCEN. According to its now-defunct
website, BTC-e purported to be based in Eastern Europe. BTC-e’s managing shell
company, Canton Business Corporation, was registered in the Seychelles, and its web
domains were registered to shell companies in, among other places, Singapore, the
British Virgin Islands, France, and New Zealand. After a multi-year, multi-agency
investigation, the Department successfully charged BTC-e and one of its principal
operators with operating an unlicensed money services business, money laundering,
and other related crimes.




Figure 17: BTC-e Website after Seizure by the U.S. Government



                                          46




                                          58
                            CASE STUDY: AlphaBay
The AlphaBay case, which also was mentioned previously,166 further demonstrates the global
reach of the Department of Justice, U.S. law enforcement, and our domestic and international
partners in identifying and neutralizing unlawful activities involving cryptocurrency. At the
time of its takedown by law enforcement in July 2017, AlphaBay was the dark web’s largest
criminal marketplace, serving over 200,000 users as a conduit for everything from illegal
drugs and firearms to malware and toxic chemicals. Aided by the use of cryptocurrencies like
Bitcoin, Monero, and Ether, AlphaBay’s operators were able to hide the location and identities
of the site’s administrators and users and to facilitate the laundering of hundreds of millions
of dollars. Over the course of the government’s investigation, law enforcement identified
AlphaBay proceeds and discovered hundreds of thousands of cryptocurrency addresses
associated with the site.167 The international operation to dismantle AlphaBay was led by
the United States and involved cooperation from law enforcement partners in Thailand, the
Netherlands, Lithuania, Canada, the United Kingdom, and France, as well as the European
law enforcement agency Europol.168 The legal proceedings in the United States demonstrated
the breadth of authorities the Department can and will bring to bear in appropriate cases.169




                                              47




                                              59
formalized training of investigators and                       the private sector in support of public-private
prosecutors on the cryptocurrency threat and                   partnerships.
how best to address it; working with federal,
State, local, and international partners to                    The Department also will work with law
promote and coordinate the sharing of                          enforcement agencies to develop further
information and resources; serving as the                      strategic guidance on the use of available
main point of contact in cross-jurisdictional                  legal tools to investigate and prosecute
investigations; and conducting outreach to                     cryptocurrency-related    offenses,   and


Figure 18: Example of an Illicit Transaction Path Developed Through Blockchain Analysis170




This chart depicts a complex series of transactions following a theft from a virtual currency exchange (“Exchange 3”),
including numerous conversions of cryptocurrency and deposits and withdrawals involving several intermediary addresses
and exchanges. Successful investigations of such schemes require enhanced training and technical capabilities.


                                                          48




                                                          60
                    THE DIGITAL CURRENCY INITIATIVE
   As announced in the July 2018 Report of the Attorney General’s Cyber Digital Task
   Force, the Money Laundering and Asset Recovery Section (“MLARS”) within the
   Department of Justice’s Criminal Division has established a Digital Currency Initiative
   to focus on “providing support and guidance to investigators, prosecutors, and other
   government agencies on cryptocurrency prosecutions and forfeitures.”171 The Digital
   Currency Initiative continues to “expand and implement cryptocurrency-related
   training to encourage and enable more investigators, prosecutors, and Department
   components to pursue such cases, while developing and disseminating policy guidance
   on various aspects of cryptocurrency, including seizure and forfeiture.”172


consider legislative proposals to close any            jurisdictions to prevent conflicts and
existing gaps in enforcement authority.                duplication of efforts in money laundering
                                                       prosecutions.
Fostering      cooperation       with    State
authorities.     As discussed above, State             Enhancing international cooperation and
attorneys general offices and regulatory               promoting comprehensive and consistent
agencies play an important role in protecting          international regulation. The inherently
the investing public by enforcing State                global nature of the virtual asset ecosystem
securities laws and licensing, registration,           poses significant investigative challenges
and auditing requirements. Coordination                for U.S. law enforcement agencies and
and de-confliction with State attorneys                for Department prosecutors. Effectively
general offices, regulators, and prosecuting           countering criminal activity involving
entities is crucial, and yet communication             virtual assets requires close international
on matters involving virtual assets between            partnerships. Foreign partners assist U.S.
federal prosecutors and State authorities              law enforcement in, for example, conducting
currently varies by jurisdiction. United States        investigations, making arrests, and seizing
Attorneys’ Offices and Department litigating           criminal assets. Similarly, foreign partners
divisions should continue to develop lines             may rely on the assistance of U.S. law
of communication with State authorities                enforcement to take action against individuals
handling securities and fraud investigations,          who commit crimes abroad and conceal
prosecutions, and enforcement actions                  evidence and assets—or themselves—within
involving cryptocurrency and virtual-asset-            the United States. The Department will
related investment products. In addition,              continue to encourage these partnerships
Department agencies should communicate                 in support of multi-jurisdictional parallel
and coordinate with State financial and                investigations and prosecutions, particularly
banking authorities that regulate money                those involving foreign-located actors, VASPs,
transmitters operating in their respective             and transnational criminal organizations.

                                                  49




                                                  61
                                           ­
In May 2018, the European Union (“EU”) General Data Protection Regulation 2016/679 (“GDPR”)
came into effect. GDPR is a sweeping data protection and privacy law that applies to all data
controllers, data processors, and data subjects within the EU’s jurisdiction. Some virtual currency
exchanges have attempted to withhold data requested by law enforcement agencies in the United
States through criminal grand jury subpoenas by citing GDPR’s broad privacy rules.

However, GDPR does not in fact bar companies subject to U.S. jurisdiction from complying with
lawful requests in criminal investigations. To the contrary, GDPR explicitly permits the disclosure
of data in a number of scenarios. For example, a virtual exchange that is subject to GDPR may
process the requested data under GDPR Article 6(1) when “necessary for compliance with a legal
obligation to which the controller is subject” or “necessary for the purposes of the legitimate
interests pursued by the controller or by a third party . . . .”173 Similarly, under Article 49.1,
international transfer of data is permitted in various circumstances, including where “the transfer
is necessary for important reasons                        of public interest” or “necessary for the
purposes of compelling legitimate                            interests pursued by the controller.”174

The ability of law enforcement                                   to investigate criminal activity is
plainly an important reason of                                   public interest, placing production
of records pursuant to U.S. grand                                jury subpoenas squarely within the
“public interest” exception in                                  Article 49.1. Moreover, the transfer
of data from exchanges may                                     constitute a “compelling legitimate
interest” in that the transfer may be                        necessary to prevent or defend against
being held in contempt of court for                      failure to respond to lawful process. Indeed,
the European Commission itself recognized this framework in a 2017 amicus brief it filed in the
U.S. Supreme Court in ­ ,175 which discussed the GDPR’s rules governing
the transfer of personal data to a non-EU state. In its brief, the European Commission recognized
that the public interest is served by transferring data to non-EU countries to further international
criminal investigations, stating: “[I]n general, [European] Union as well as Member State law
recognize the importance of the fight against serious crime—and thus criminal law enforcement
and international cooperation in that respect—as an objective of general interest.”176

GDPR Articles 6 and 49.1 provide additional legal bases for processing and transfer that may
be applicable in particular circumstances. For example, Article 49.1(e) establishes a derogation
if “the transfer is necessary for the establishment, exercise or [defense] of legal claims.”177 This
derogation may be applicable where the transfer of data from exchanges is sought pursuant to a
subpoena or other compulsory order.

While the Department disagrees with the basis for such objections to lawful requests for
information, some exchanges continue to cite to the GDPR while refusing to comply with
standard grand jury subpoenas. The Department will continue to engage with these virtual
currency exchanges to ensure compliance with lawful requests and will pursue motions to compel
as needed.




                                                 50




                                                 62
The Department also works with its partners              possible. This approach includes direct
in the federal government to encourage                   engagement with the companies that operate
their international counterparts to continue             in the virtual asset space; with the banks and
development of comprehensive and                         financial institutions that may be affected by
consistent international regulation of virtual           virtual asset regulation; and, importantly,
assets. As discussed above, the Financial                with the actual community of cryptocurrency
Action Task Force has adopted amendments                 users. In conducting such outreach, the
to its Recommendation 15 that bring VASPs                Department and its partners will continue
and virtual asset activity within the FATF’s             their efforts to advance mutual goals such as
standards for AML/CFT. As implementation                 safeguarding the virtual asset marketplace
of these amendments expands across                       from theft, fraud, and hacking.
global jurisdictions, the Department will
continue to provide policy support and
subject matter expertise to the Department               Conclusion
of the Treasury-led U.S. delegation, and to
work internationally to level the legal and              As the use of cryptocurrency evolves
regulatory playing field related to virtual              and expands, so too will opportunities to
assets. In addition, other international                 commit crime and to do harm by exploiting
organizations, including the United Nations              cryptocurrency technology.         Every day,
Office on Drugs and Crime, are in the                    criminals expand and perfect techniques
process of adopting regulatory frameworks                designed to evade detection and apprehension.
that mirror the FATF’s developing approach               Ultimately, illicit uses of cryptocurrency
to virtual asset activity. We will monitor               threaten not just public safety, but national
and actively contribute to those efforts, as             security, as well. For example, cryptocurrency
appropriate.                                             can provide terrorist organizations a tool to
                                                         circumvent traditional financial institutions
Finally, the Department will continue                    in order to obtain, transfer, and use funds
to encourage its partners to support the                 to advance their missions. Current terrorist
adoption of consistent regulations across                use of cryptocurrency may represent the
jurisdictions to prevent illicit actors from             first raindrops of an oncoming storm of
practicing jurisdictional arbitrage, and to              expanded use that could challenge the
ensure the collection of important evidence              ability of the United States and its allies to
and seizure of illicit assets regardless of where        disrupt financial resources that would enable
an entity or illicit actor may be operating.             terrorist organizations to more successfully
                                                         execute their deadly missions or to expand
Conducting private sector education                      their influence.
and outreach. As with any specialized,
technology-driven       industry,   effective            Likewise, cryptocurrency presents a troubling
regulation and policing of cryptocurrency                new opportunity for individuals and rogue
activity requires close cooperation between              states to avoid international sanctions and
the public and private sectors whenever                  to undermine traditional financial markets,

                                                    51




                                                    63
thereby harming the interests of the United            international partners to enhance an already
States and its allies.                                 vigorous enforcement plan, regulatory
                                                       scheme, and policy framework to thwart the
Despite the many challenges, the Department
                                                       opportunities created by cryptocurrency for
of Justice has aggressively investigated and
                                                       criminals, terrorists, and other bad actors.
prosecuted a range of malign actors who
                                                       The Department is committed to
have used cryptocurrencies to facilitate or
to conceal their illicit activities. Similarly,        strengthening its key partnerships by
the Department has brought actions                     promoting law enforcement awareness and
against individuals and companies that                 expertise; by fostering cooperation with
have failed to meet their legal obligations to         State authorities; by enhancing international
counter illicit activity. In particular cases,         cooperation; by promoting comprehensive,
we have even proceeded against the illicit             consistent international regulation; and by
cryptocurrency itself, seizing those virtual           conducting private sector education and
assets and removing them from the stream of            outreach.
international commerce, irrespective of our
ability to identify or to apprehend the actors
                                             To promote public safety and protect national
who used them. This essential work will      security, all stakeholders—from private
continue, as the Department seeks to ensure
                                             industry to regulators, elected officials, and
that uses of cryptocurrency adhere to the law
                                             individual cryptocurrency users—will need
and are compatible with the protection of
                                             to take steps to ensure cryptocurrency is
public safety and national security.
                                             not used as a platform for illegality. Indeed,
The Department of Justice, however, cannot for cryptocurrency to realize its truly
achieve success on its own. We recognize the transformative potential, it is imperative that
importance of working with interagency and these risks be addressed.




                                                  52




                                                  64
53




65
66
NOTES                                                      vii
                                                              Lael Brainard, Fed. Reserve Governor, “An
                                                           Update on Digital Currencies,” Aug. 13, 2020,
                                                           available at: https://www.federalreserve.gov/
Introduction                                               newsevents/speech/brainard20200813a.htm (last
                                                           accessed Oct. 1, 2020).
i
    The original formulation of this phrase
(describing the laws as “those wise restraints that
                                                           viii
                                                               Binance, “The Evolution of the Internet
make men free”) was coined by Professor John               – Web 3.0 Explained,” Feb. 2020, available at:
MacArthur Maguire of Harvard. See https://                 https://academy.binance.com/en/articles/the-
asklib.law.harvard.edu/faq/115309 (last accessed           evolution-of-the-internet-web-3-0-explained
Oct. 1, 2020).                                             (last accessed Oct. 1, 2020).

ii
   Jeff     Sessions,      Attorney       General,
                                                           Cryptocurrency: An Enforcement
“Memorandum for Heads of Department
                                                           Framework
Components [Establishing Cyber-Digital Task                1
                                                              Ctrs. for Disease Control & Prevention,
Force],” Feb. 16, 2018, available at: https://www.
                                                           Drug Overdose Deaths, https://www.cdc.gov/
justice.gov/opa/press-release/file/1035457/
                                                           drugoverdose/data/statedeaths.html (last accessed
download (last accessed Oct. 1, 2020).
                                                           Oct. 1, 2020).
iii
    U.S. Dep’t of Justice, Report of the                   2
                                                              Financial         Action      Task     Force
Attorney General’s Cyber-Digital Task
                                                           (FATF), The FATF Recommendations:
Force 126 (2018), available at: https://www.
                                                           International Standards on Combating
justice.gov/cyberreport (last accessed Oct. 1,             Money Laundering and the Financing of
2020).                                                     Terrorism & Proliferation 126 (June 2019)
                                                           [hereinafter FATF International Standards],
iv
    U.S. Dep’t of Commerce, Nat’l Inst. of                 available at: http://www.fatf-gafi.org/media/fatf/
Standards and Tech., “Blockchain,” available               documents/recommendations/pdfs/FATF%20
at: https://www.nist.gov/topics/blockchain (last           Recommendations%202012.pdf (last accessed
accessed Oct. 1, 2020).                                    Oct. 1, 2020).
v
  U.S. Dep’t of Def, “DoD Digital Modernization            3
                                                               Some countries, including the United States
Strategy,” at 44 (Appendix I), July 12, 2019,              (see text accompanying supra note vii), are
available at: https://media.defense.gov/2019/              exploring the use of blockchain technology to
Jul/12/2002156622/-1/-1/1/DOD-DIGITAL-                     support a national currency. Such currencies
MODERNIZATION-STRATEGY-2019.PDF                            are sometimes referred to as “Central Bank
(last accessed Oct. 1, 2020).                              Digital Currencies” or “CBDCs.” See, e.g.,
                                                           PricewaterhouseCoopers, The Rise of
vi
   See U.S. Food and Drug Admin., “New Era                 Central Bank Digital Currencies (CBDCs)
of Smarter Food Safety: FDA’s Blueprint for the            2 (Nov. 2019), available at: https://www.pwc.com/
Future,” July 2020, available at: https://www.fda.         gx/en/financial-services/pdf/the-rise-of-central-
gov/media/139868/download (last accessed Oct.              bank-digital-currencies.pdf (last accessed Oct. 1,
1, 2020).                                                  2020).




                                                      55




                                                      67
4
    U.S. Dept. of the Treasury, Fin. Crimes                (Feb. 13, 2019), available at: https://www.justice.
Enf’t Network, FinCEN Guidance FIN-                        gov/opa/pr/dark-web-trafficker-convicted-drug-
2013-G001, Application of FinCEN’s                         importation-conspiracy (last accessed Oct. 1,
Regulations to Persons Administering,                      2020).
Exchanging, or Using Virtual Currencies
(Mar. 18, 2013), available at: https://www.fincen.         8
                                                                In October 2018, Ammar Atef Alahdali
gov/sites/default/files/shared/FIN-2013-G001.              pleaded guilty to receipt of child pornography
pdf (last accessed Oct. 1, 2020). A non-convertible        after admitting to paying cryptocurrency to
virtual currency may effectively become a                  become a member of a darknet website dedicated
convertible virtual currency where a robust                to the advertisement and distribution of such
unofficial secondary market for the currency               illicit material. In 2017, Alahdali used the website
develops and provides the opportunity to                   to download more than twenty images depicting
exchange the “non-convertible” currency for fiat           the sexual abuse of children, including at least
or other virtual currency. See Financial Action            one video depicting sadistic sexual conduct. See
Task Force (FATF), Virtual Currencies: Key                 Press Release, “Foreign National Pleads Guilty to
Definitions and Potential AML/CFT Risks                    Downloading Child Pornography from the Dark
4–5 (June 2014), available at: http://www.fatf-            Web in Exchange for Cryptocurrency,” U.S. Dept.
gafi.org/media/fatf/documents/reports/Virtual-             of Justice (Oct. 2, 2018), available at: https://
currency-key-definitions-and-potential-aml-cft-            www.justice.gov/opa/pr/foreign-national-
risks.pdf (last accessed Oct. 1, 2020).                    pleads-guilty-downloading-child-pornography-
                                                           dark-web-exchange-cryptocurrency (last accessed
5
   Throughout this publication, specific examples          Oct. 1, 2020).
of cryptocurrency, like Bitcoin, are capitalized
when referring to the protocol, and lowercase              9
                                                               For examples of cases where cryptocurrencies
when referring to units of the cryptocurrency.             were used in the illicit sales on the dark web, see,
                                                           e.g., United States v. Hagan, 766 Fed. Appx. 356
6
    To the extent this Framework discusses or              (6th Cir. 2019) (MDMA, LSD, DMT, mushrooms,
references criminal cases that are pending at              and marijuana); United States v. Reuer, CR. 19-
the time of publication, it should be noted that           50022-JLV, 2019 WL 1012187 (D.S.D. Mar. 4,
criminal charges are merely allegations, and all           2019) (methamphetamine, fentanyl, and heroin);
defendants are presumed innocent until proven              State v. Sawyer, 187 A.3d 377 (Vt. 2018) (firearms);
guilty beyond a reasonable doubt in a court of             State v. A.P., 117 N.E.3d 840 (Ohio 2018) (LSD);
law.                                                       United States v. 2013 Lamborghini Aventador,
                                                           No. 1:17-cv-00967-ljo-sko, 2018 WL 3752131
7
    For example, Christopher Bantli, a Canadian            (E.D. Cal. Aug. 8, 2018) (luxury vehicles); United
citizen, used cryptocurrency while acting as a             States v. Michell, No. CR-17-01690-001-PHX-
vendor of controlled substances on the darknet             GMS, 2018 WL 2688803 (D. Ariz. June 5, 2018)
website AlphaBay. In February 2019, Bantali                (potassium cyanide and dimethyl mercury);
pleaded guilty in U.S. federal court to accepting          United States v. Vallerius, No. 17-CR-20648, 2018
virtual currency as payment for controlled                 WL 2325729 (S.D. Fla. May 1, 2018) (narcotics);
substances, including powerful fentanyl                    United States v. Focia, 869 F.3d 1269 (11th Cir.
analogues and synthetic opiates. See Press                 2017) (firearms); United States v. Ulbricht, 858
Release, “Dark Web Trafficker Convicted of Drug            F.3d 71 (2d Cir. 2017) (drugs, false identification
Importation Conspiracy,” U.S. Dept. of Justice             documents, and computer hacking software);


                                                      56




                                                      68
United States v. Colldock, No. CR-16-1254-JAS,                       13
                                                                          See infra page 16.
2017 WL 9615895 (D. Ariz. Sept. 11, 2017)
(methamphetamine and cocaine); United States                         14
                                                                         In what was reported in January 2015 as the
v. Levin, 186 F. Supp. 3d 26 (D. Mass. 2016) (child                  “first instance of an ISIS cell fundraising using
pornography); United States v. Parks, No. S1-                        Bitcoin on the dark web,” the FBI shut down
4:15 CR 553, 2016 WL 6775465 (E.D. Mo. Sept.                         the online cryptocurrency account of a known
19, 2016) (human trafficking and prostitution);                      ISIS fundraiser, Abu Mustafa. Zachary K.
United States v. 50.44 Bitcoins, No. ELH-15-                         Goldman, Ellie Maruyama, Elizabeth Rosenberg,
3692, 2016 WL 3049166 (D. Md. May 31, 2016)                          Edoardo Saravalle, & Julia Solomon-Strauss,
(narcotics and illicit Bitcoin-to-fiat-currency                      Terrorist Use of Virtual Currencies: Containing
exchanges); and United States v. Donagal, No. 14–                    the Potential Threat, Ctr. for a New Am.
cr–00285–JST–1, 2014 WL 6601843 (N.D. Cal.                           Sec., May 2017, at 12, available at: https://
Nov. 18, 2014) (illegally manufactured Xanax,                        s3.amazonaws.com/files.cnas.org/documents/
GHB, steroids, and other drugs).                                     C NA SR e p or t - Te r ror i s t F i n an c i ng - F i n a l .
                                                                     pdf?mtime=20170502033819 (last accessed
10
   See infra pages 7-20 (describing AlphaBay,                        Oct. 1, 2020); see also European Parliament
Operation DisrupTor, terrorist financing cases,                      Policy Department for Citizens’ Rights and
and other examples).                                                 Constitutional Affairs, Virtual Currencies and
                                                                     Terrorist Financing: Assessing Risks and Evaluating
11
    For example, in 2017, the U.S. government                        Responses, May 2018, available at: https://
formally asserted that North Korea conducted                         www.europarl.europa.eu/RegData/etudes/
a massive ransomware attack, referred to as the                      STUD/2018/604970/IPOL_STU(2018)604970_
WannaCry attack, which infected computers                            EN.pdf (providing detailed threat assessment,
around the world. The perpetrators of the                            describing European Union’s response, and
WannaCry attack demanded ransom payments                             setting out policy recommendations) (last
from their victims in Bitcoin. See, e.g., Thomas                     accessed Oct. 1, 2020).
P. Bossert, It’s Official: North Korea Is Behind
WannaCry, Wall St. J., Dec. 18, 2017, available                      15
                                                                        Press Release, “Virginia Man Sentenced
at:      https://www.wsj.com/articles/its-official-                  to More Than 11 Years for Providing Material
north-korea-is-behind-wannacry-1513642537                            Support to ISIL,” U.S. Dept. of Justice (Aug.
(last accessed Oct. 1, 2020).                                        28, 2015), available at: https://www.justice.gov/
                                                                     opa/pr/virginia-man-sentenced-more-11-years-
12
     Press Release, “FBI Expects a Rise in                           providing-material-support-isil (last accessed
Scams Involving Cryptocurrency Related to                            Oct. 1, 2020).
the COVID-19 Pandemic,” Federal Bureau
of Investigation (Apr. 13, 2020), available                          16
                                                                         Press Release, “Global Disruption of Three
at:       https://www.fbi.gov/news/pressrel/press-                   Terror Finance Cyber-Enabled Campaigns,”
releases/fbi-expects-a-rise-in-scams-involving-                      U.S. Dept. of Justice (Aug. 13, 2020), available
cr yptocurrenc y-related-to-the-covid-19-                            at:       https://www.justice.gov/opa/pr/global-
pandemic#:~:text=FBI%20Expects%20                                    disruption-three-terror-finance-cyber-enabled-
a%20Rise%20in%20Scams%20Involving%2-                                 campaigns (last accessed Oct. 1, 2020).
0Cryptocurrency%20Related%20to,through%20
t h e % 2 0 c omp l e x % 2 0 c r y pt o c u r re n c y % 2 0        17
                                                                         See Press Release, “Two Iranian Men Indicted
ecosystem (last accessed Oct. 1, 2020).                              for Deploying Ransomware to Extort Hospitals,


                                                                57




                                                                69
Municipalities, and Public Institutions, Causing           20
                                                               Verified Complaint for Forfeiture In Rem,
Over $30 Million in Losses,” U.S. Dept. of                 United States v. Three Hundred Three Virtual
Justice (Nov. 28, 2018), available at: https://www.        Currency Accounts et. al., No. 20-cv-712 (D.D.C.
justice.gov/opa/pr/two-iranian-men-indicted-               Mar. 12, 2020), available at: https://www.
deploying-ransomware-extort-hospitals-                     justice.gov/usao-dc/press-release/file/1257581/
municipalities-and-public (last accessed Oct. 1,           download (last accessed Oct. 1, 2020).
2020). The charges in the indictment are merely
allegations, and all defendants are presumed               21
                                                              Press Release, “Global Disruption of Three
innocent until proven guilty beyond a reasonable           Terror Finance Cyber-Enabled Campaigns,”
doubt in a court of law.                                   supra note 16.

18
    Press Release, “South Korean National and              22
                                                              Verified Complaint for Forfeiture In Rem,
Hundreds of Others Charged Worldwide in                    United States v. One Hundred Fifty Five Virtual
the Takedown of the Largest Darknet Child                  Currency Assets, No. 20-cv-2228 (D.D.C. Aug.
Pornography Website, Which was Funded by                   13, 2020), available at: https://www.justice.gov/
Bitcoin,” U.S. Dept. of Justice (Oct. 16, 2019),           opa/press-release/file/1304296/download (last
available at: https://www.justice.gov/opa/pr/              accessed Oct. 1, 2020).
south-korean-national-and-hundreds-others-
charged-worldwide-takedown-largest-darknet-                23
                                                               Press Release, “‘Bitcoin Maven’ Sentenced to
child (last accessed Oct. 1, 2020). The charges            One Year in Federal Prison in Bitcoin Money
in the indictment are merely allegations, and all          Laundering Case,” U.S. Dept. of Justice,
defendants are presumed innocent until proven              U.S. Att’y’s Office, C.D. Cal. (July 9, 2018),
guilty beyond a reasonable doubt in a court of             available at: https://www.justice.gov/usao-cdca/
law.                                                       pr/bitcoin-maven-sentenced-one-year-federal-
                                                           prison-bitcoin-money-laundering-case        (last
19
   Indictment, United States v. Mohammad,                  accessed Oct. 1, 2020).
No. 20-cr-0065, at 6 (DLF) (D.D.C. March
2020), available at: https://www.justice.gov/usao-         24
                                                               The federal crime of money laundering is
dc/press-release/file/1257641/download        (last        defined in 18 U.S.C. § 1956.
accessed Oct. 1, 2020); see also Press Release,
“Dutch National Charged in Takedown of                     25
                                                              AML/CFT standards are discussed further in
Obscene Website Selling Over 2,000 ‘Real Rape’             Part II.
and Child Pornography Videos, Funded by
Cryptocurrency,” U.S. Dept. of Justice (Mar.               26
                                                              See FinCEN Guidance FIN-2013-G001,
12, 2020), available at: https://www.justice.gov/          supra note 4, at 2; see also Virtual Currencies:
usao-dc/pr/dutch-national-charged-takedown-                Key Definitions and Potential AML/CFT
obscene-website-selling-over-2000-real-rape-               Risks, supra note 4, at 7.
and-child (last accessed Oct. 1, 2020). The
charges in the indictment are merely allegations,          27
                                                             Press Release, “‘Bitcoin Maven’ Sentenced to
and all defendants are presumed innocent until             One Year,” supra note 23.
proven guilty beyond a reasonable doubt in a
court of law.




                                                      58




                                                      70
28
    Press Release, “Russian National And Bitcoin            available at: https://www.fdd.org/wp-content/
Exchange Charged In 21-Count Indictment                     uploads/2019/07/fdd-report-crypto-rogues.
For Operating Alleged International Money                   pdf (last accessed Oct. 1, 2020). While publicly
Laundering Scheme And Allegedly Laundering                  available details remain scarce, reports indicate
Funds From Hack Of Mt. Gox,” U.S. Dept. of                  that North Korea also has been active in exploiting
Justice, U.S. Att’y’s Office, N.D. Cal. (July 26,           cryptocurrency technology in part because of “a
2017), available at: https://www.justice.gov/usao-          desire to avoid crippling international sanctions.”
ndca/pr/russian-national-and-bitcoin-exchange-              Megan McBride & Zack Gold, Cryptocurrency:
charged-21-count-indictment-operating-alleged               Implications for Special Operations Forces at 30,
(last accessed Oct. 1, 2020). The charges in                CNA (Aug. 2019), available at: https://www.
the indictment are merely allegations, and all              cna.org/CNA_files/PDF/CRM-2019-U-020186-
defendants are presumed innocent until proven               Final.pdf (last accessed Oct. 1, 2020); see also
guilty beyond a reasonable doubt in a court of              Crypto Rogues, supra, at 8 n.4 (“North Korea is
law.                                                        also trying to obtain cryptocurrencies to offset
                                                            sanctions mostly through cyber theft.”).
29
   For other examples of cases in which virtual
currency exchanges have been charged with                   33
                                                                Gertrude Chavez-Dreyfuss, Cryptocurrency
operating an unlicensed money transmitting                  Crime Losses More than Double to $4.5 Billion
business, see United States v. Murgio, 15-cr-               in 2019, Report Finds, Reuters, Feb. 11, 2020,
769(AJN), 2017 WL 365496 (S.D.N.Y. Jan. 20,                 available at: https://www.reuters.com/article/us-
2017) and United States v. Faiella, 39 F. Supp.             crypto-currencies-crime/cryptocurrency-crime-
3d 544 (S.D.N.Y. 2014). See also United States              losses-more-than-double-to-45-billion-in-2019-
v. Budovsky, No. 13-cr-368 (DLC), 2015 WL                   report-finds-idUSKBN2051VT (last accessed
5602853, at *14 (S.D.N.Y. Sept. 23, 2015) (noting           Oct. 1, 2020).
that 18 U.S.C. § 1960, which covers operation
of an unlicensed money transmitting business,               34
                                                                As discussed further in the text, the Department
encompasses businesses that transmit virtual                of Justice recently brought criminal charges
currency).                                                  against two individuals accused of laundering
                                                            over $100 million worth of cryptocurrency
30
   See I.R.S. Notice 2014-21, available at: https://        allegedly stolen by North Korean hacks of
www.irs.gov/pub/irs-drop/n-14-21.pdf           (last        cryptocurrency exchanges. The Department also
accessed Oct. 1, 2020).                                     filed a civil forfeiture complaint that “publicly
                                                            exposes the ongoing connections between North
31
    Press Release, “Treasury Sanctions Russia-              Korea’s cyber-hacking program and a Chinese
based Bank Attempting to Circumvent U.S.                    cryptocurrency money laundering network.”
Sanctions on Venezuela,” U.S. Dept. of the                  Press Release, “United States Files Complaint
Treasury (Mar. 11, 2019), available at: https://            to Forfeit 280 Cryptocurrency Accounts Tied
home.treasury.gov/news/press-releases/sm622                 to Hacks of Two Exchanges by North Korean
(last accessed Oct. 1, 2020).                               Actors,” U.S. Dept. of Justice (August 27,
                                                            2020), available at: https://www.justice.gov/
32
   See generally, e.g., Yaya J. Fanusie & Trevor            opa/pr/united-states-files-complaint-forfeit-
Logan, Crypto Rogues: U.S. State Adversaries                280-cryptocurrency-accounts-tied-hacks-two-
Seeking Blockchain Sanctions Resistance, Found.             exchanges (last accessed Oct. 1, 2020). In April
for Def. of Democracies (July 2019),                        2020, the U.S. Departments of State, Treasury,


                                                       59




                                                       71
and Homeland Security, along with the Federal                        potential involvement in multiple cryptojacking
Bureau of Investigation, issued an advisory on                       schemes. See DPRK Cyber Threat Advisory,
the cyber threat posed by the North Korean                           supra note 34 at 2. Specifically, the advisory noted
regime. The advisory detailed North Korea’s                          “several incidents in which computers infected
use of state-sponsored cyber actors, including                       with cryptojacking malware sent the mined
“hackers, cryptologists, and software developers,”                   assets—much of it anonymity-enhanced digital
who, among other things, engage in “cyber-                           currency (sometimes also referred to as ‘privacy
enabled theft targeting financial institutions                       coins’)—to servers located in [North Korea].” Id.
and digital currency exchanges.” U.S. Dept. of                       (citing a report by a UN Security Council panel
Homeland Sec. et al., DPRK Cyber Threat                              of experts); see also, e.g., Timothy W. Martin,
Advisory, Guidance on the North Korean Cyber                         New North Korea Hack: Hijacking Computers to
Threat (Apr. 15, 2020), available at: https://us-                    Power Cryptocurrency Mining, Wall St. J., Jan. 8,
cert.cisa.gov/sites/default/files/2020-04/DPRK_                      2018, available at: https://www.wsj.com/articles/
Cyber_Threat_Advisory_04152020_S508C.pdf                             in-north-korea-hackers-mine-cryptocurrency-
(last accessed Oct. 1, 2020).                                        abroad-1515420004?mod=article_inline            (last
                                                                     accessed Oct. 1, 2020).
35
     Cryptocurrency Crime Losses, supra note 33.
                                                                     40
                                                                         Press    Release,    “Administrators     of
36
    Press Release, “Operator Of Bitcoin                              DeepDotWeb Indicted for Money Laundering
Investment Platform Pleads Guilty To Securities                      Conspiracy, Relating to Kickbacks for Sales of
Fraud And Obstruction Of Justice,” U.S. Dept.                        Fentanyl, Heroin and Other Illegal Goods on the
of Justice, U.S. Att’y’s Office, SDNY (July 23,                      Darknet,” U.S. Dept. of Justice (May 8, 2019),
2018), available at: https://www.justice.gov/usao-                   available at: https://www.justice.gov/opa/pr/
sdny/pr/operator-bitcoin-investment-platform-                        administrators-deepdotweb-indicted-money-
pleads-guilty-securities-fraud-and-obstruction                       laundering-conspiracy-relating-kickbacks-sales
(last accessed Oct. 1, 2020).                                        (last accessed Oct. 1, 2020). The charges in
                                                                     the indictment are merely allegations, and all
37
   Press Release, “Trader Sentenced to 15                            defendants are presumed innocent until proven
Months in Federal Prison for Misappropriating                        guilty beyond a reasonable doubt in a court of
$1.1 Million in Cryptocurrencies,” U.S. Dept.                        law.
of Justice, U.S. Att’y’s Office, N.D. Ill. (Nov.
13, 2018), available at: https://www.justice.gov/                    41
                                                                         See Press Release, “3 Germans Who Allegedly
usao-ndil/pr/trader-sentenced-15-months-                             Operated Dark Web Marketplace with Over 1
federal-prison-misappropriating-11-million-                          Million Users Face U.S. Narcotics and Money
cryptocurrencie-0 (last accessed Oct. 1, 2020).                      Laundering Charges,” U.S. Dept. of Justice,
                                                                     U.S. Att’y’s Office, C.D. Cal. (May 3, 2019),
38
   Norton, What is Cryptojacking? How It Works                       available at: https://www.justice.gov/usao-cdca/
and How to Help Prevent It, https://us.norton.                       pr/3-germans-who-allegedly-operated-dark-
c om / i nte r ne t s e c u r it y - ma lw are - w hat - is -        web-marketplace-over-1-million-users-face-us
cryptojacking.html (last accessed Oct. 1, 2020).                     (last accessed Oct. 1, 2020) (describing criminal
                                                                     complaint against the alleged administrators of
39
   The aforementioned April 2020 U.S.                                Wall Street Market (WSM), “one of the world’s
government advisory regarding North Korea’s                          largest dark web marketplaces that allowed
cyber-hacking program discussed the regime’s                         vendors to sell a wide variety of contraband,


                                                                60




                                                                72
including an array of illegal narcotics, counterfeit        48
                                                                 31 C.F.R. § 1010.100(ff).
goods and malicious computer hacking
software”).                                                 49
                                                               FATF International Standards, supra
                                                            note 2, at 127.
42
    Press Release, “J-CODE Announces 61 Arrests
in its Second Coordinated Law Enforcement                   50
                                                                As noted above, “AML/CFT” refers to anti-
Operation Targeting Opioid Trafficking on the               money laundering and combating the financing
Darknet,” Federal Bureau of Investigation                   of terrorism.
(Mar. 26, 2019), available at: https://www.fbi.gov/
news/pressrel/press-releases/j-code-announces-              51
                                                                Bank Secrecy Act, Pub. L. No. 91-508, 84
61-arrests-in-its-second-coordinated-law-                   Stat. 1118 (1970). The BSA is the nation’s first
enforcement-operation-targeting-opioid-                     and most comprehensive federal AML/CFT
trafficking-on-the-darknet (last accessed Oct. 1,           statute. The Act, which is codified at 12 U.S.C. §
2020).                                                      1829b, 12 U.S.C. §§ 1951–1959, and 31 U.S.C. §§
                                                            5311–5314 and 5316–5332, has been amended at
43
   Press Release, “International Law Enforcement            various times, including in October 2001 by the
Operation Targeting Opioid Traffickers on the               Uniting and Strengthening America by Providing
Darknet Results in over 170 Arrests Worldwide               Appropriate Tools Required to Intercept and
and the Seizure of Weapons, Drugs and over                  Obstruct Terrorism Act of 2001 (the “USA
$6.5 Million,” U.S. Dept. of Justice (Sept. 22,             PATRIOT Act”). Title III of the USA PATRIOT
2020), available at: https://www.justice.gov/opa/           Act amended the BSA to promote the prevention,
pr/international-law-enforcement-operation-                 detection, and prosecution of international
targeting-opioid-traffickers-darknet-results-               money laundering and the financing of terrorism.
over-170 (last accessed Oct. 1, 2020).                      Regulations implementing all aspects of the BSA
                                                            appear at 31 C.F.R. Chapter X.
44
    Press    Release,    “Administrators     of
DeepDotWeb Indicted for Money Laundering                    52
                                                                The authority of the Secretary of the Treasury
Conspiracy, Relating to Kickbacks for Sales of              to administer the BSA and its implementing
Fentanyl, Heroin and Other Illegal Goods on the             regulations has been delegated to the Director of
Darknet,” U.S. Dept. of Justice (May 8, 2019),              FinCEN. Pursuant to this delegation, FinCEN,
available at: https://www.justice.gov/opa/pr/               among other things, develops AML regulations
administrators-deepdotweb-indicted-money-                   and enforces compliance with the BSA and
laundering-conspiracy-relating-kickbacks-sales              associated regulations. See Treas. Order 180-01
(last accessed Oct. 1, 2020). The charges in                (July 1, 2014), available at: https://www.treasury.
the indictment are merely allegations, and all              gov/about/role-of-treasury/orders-directives/
defendants are presumed innocent until proven               Pages/to180-01.aspx (last accessed Oct. 1, 2020).
guilty beyond a reasonable doubt in a court of
law.                                                        53
                                                                See 31 U.S.C. § 310(c); U.S. Dept. of the
                                                            Treasury, Fin. Crimes Enf’t Network, What
45
     Id.                                                    is the BSA Data?, https://www.fincen.gov/what-
                                                            bsa-data (last accessed Oct. 1, 2020).
46
     See 18 U.S.C. §§ 2339A & B.
                                                            54
                                                               See Egmont Grp., Financial Intelligence Units
47
     See 18 U.S.C. § 792 et seq.                            (FIUs),   https://egmontgroup.org/en/content/


                                                       61




                                                       73
financial-intelligence-units-fius (last accessed          a business in the exchange of virtual currency for
Oct. 1, 2020).                                            real currency, funds, or other virtual currency.
                                                          See FinCEN Guidance FIN-2013-G001,
55
   U.S. Dept. of the Treasury, Fin. Crimes                supra note 4, at 2. Further, as noted above, an
Enf’t Network, FinCEN Guidance FIN-                       exchanger is a money transmitter if it accepts
2019-G001, Application of FinCEN’s                        and transmits a convertible virtual currency
Regulations to Certain Business Models                    or buys or sells convertible virtual currency for
Involving Convertible Virtual Currencies                  any reason. Id. at 3; see also Kenneth A. Blanco,
7 (May 9, 2019), available at: https://www.fincen.        Director, U.S. Dept. of the Treasury, Fin. Crimes
gov/sites/default/files/2019-05/FinCEN%20                 Enf ’t Network, Remarks at the 2018 Chicago-
Guidance%20CVC%20FINAL%20508.pdf (last                    Kent Block (Legal) Tech Conference (Aug. 9,
accessed Oct. 1, 2020).                                   2018), available at: https://www.fincen.gov/news/
                                                          speeches/prepared-remarks-fincen-director-
56
   76 Fed. Reg. 43585 (2011); see also 31 CFR §           kenneth-blanco-delivered-2018-chicago-kent-
1010.100(ff)(5)(A) (emphasis added).                      block (last accessed Oct. 1, 2020).

57
     74 Fed. Reg. 22129, 22137 (2009).                    66
                                                             See 31 U.S.C. § 5321 (authorizing the
                                                          imposition of civil monetary penalties for
58
   Press Release, “FinCEN Issues Guidance                 violations of the BSA); see also 31 C.F.R. §§
on Virtual Currencies and Regulatory                      1010.820–821.
Responsibilities,” U.S. Dept. of the Treasury,
Fin. Crimes Enf’t Network, (Mar. 18, 2013),               67
                                                              Press Release, “Ripple Labs Inc. Resolves
available   at:     https://www.fincen.gov/news/          Criminal Investigation,” U.S. Dept. of Justice
news-releases/fincen-issues-guidance-virtual-             (May 5, 2015), available at: https://www.justice.
currencies-and-regulatory-responsibilities (last          gov/opa/pr/ripple-labs-inc-resolves-criminal-
accessed Oct. 1, 2020).                                   investigation (last accessed Oct. 1, 2020);
                                                          Press Release, “FinCEN Fines Ripple Labs Inc.
59
   See FinCEN Guidance FIN-2013-G001, supra               in First Civil Enforcement Action Against a
note 4.                                                   Virtual Currency Exchanger,” U.S. Dept. of the
                                                          Treasury, Fin. Crimes Enf’t Network (May 5,
60
     Id.                                                  2015), available at: https://www.fincen.gov/news/
                                                          news-releases/fincen-fines-ripple-labs-inc-first-
61
  See generally 31 C.F.R. Part 1022 (setting out          civil-enforcement-action-against-virtual     (last
BSA requirements applicable to MSBs).                     accessed Oct. 1, 2020).

62
   See FinCEN Guidance FIN-2019-G001, supra               68
                                                              In another example of successful coordination,
note 55.                                                  the Department of Justice in 2017 filed criminal
                                                          charges against MSB BTC-e and its operator
63
     See id. at 12.                                       (as discussed above), while FinCEN brought a
                                                          parallel civil enforcement action. See Superseding
64
     Id.; see also 31 CFR § 1010.100(ff).                 Indictment, United States v. BTC-e, No. CR 16-
                                                          00227 SI (N.D. Cal. Jan. 17, 2017), available
65
    The 2013 FinCEN guidance notes that a                 at:     https://www.justice.gov/usao-ndca/press-
virtual currency exchanger is a person engaged as         release/file/984661/download (last accessed


                                                     62




                                                     74
Oct. 1, 2020); see also Press Release, “FinCEN            (“While OFAC routinely provides identifiers for
Fines BTC-e Virtual Currency Exchange $110                designated persons, today’s action marks the
Million for Facilitating Ransomware, Dark                 first time OFAC is publicly attributing digital
Net Drug Sales,” U.S. Dept. of the Treasury,              currency addresses to designated individuals.
Fin. Crimes Enf’t Network (July 26, 2017),                Like traditional identifiers, these digital currency
available     at:   https://www.fincen.gov/sites/         addresses should assist those in the compliance
default/files/2017-07/BTC-e%20July%2026%20                and digital currency communities in identifying
Press%20Release%20FINAL1.pdf (last accessed               transactions and funds that must be blocked
Oct. 1, 2020).                                            and investigating any connections to these
                                                          addresses.”).
69
  See generally U.S. Dep’t of the Treasury,
Office of Foreign Assets Control—Sanctions                77
                                                               Id.
Programs and Information, https://www.treasury.
gov/resource-center/sanctions/Pages/default.              78
                                                             Press Release, “Two Iranian Men Indicted,”
aspx (last accessed Oct. 1, 2020).                        supra note 17; Indictment, United States v.
                                                          Savandi et al., No. 18-CR-704 (BRM) (D.N.J. Nov.
70
    OFAC uses the term “digital currency,” which          26, 2018), available at: https://www.justice.gov/
includes cryptocurrency and blockchain-based              opa/press-release/file/1114741/download (last
tokens.                                                   accessed Oct. 1, 2020).
71
   U.S. Dep’t of the Treasury, Resource Center,           79
                                                             Press Release, “Treasury Targets Chinese
OFAC FAQs: Sanctions Compliance, https://www.
                                                          Drug Kingpins Fueling America’s Deadly Opioid
treasury.gov/resource-center/faqs/Sanctions/
                                                          Crisis,” U.S. Dept. of the Treasury (Aug. 21,
Pages/faq_compliance.aspx (last accessed Oct. 1,
                                                          2019), available at: https://home.treasury.gov/
2020).
                                                          news/press-releases/sm756 (last accessed Oct. 1,
72
     Id.                                                  2020).

73
     Id.
                                                          80
                                                              Press Release, “Chinese National Indicted in
                                                          Southern District of Mississippi Designated by
74
   OFAC typically uses Executive Orders to                U.S. Treasury Department as Significant Foreign
designate persons or entities.                            Narcotics Trafficker,” U.S. Dept. of Justice
                                                          (Aug 22, 2019), available at: https://www.justice.
75
    Press Release, “Treasury Designates Iran-             gov/usao-sdms/pr/chinese-national-indicted-
Based Financial Facilitators of Malicious                 southern-district-mississippi-designated-us-
Cyber Activity and for the First Time Identifies          treasury (last accessed Oct. 1, 2020).
Associated Digital Currency Addresses,” U.S.
Dept. of the Treasury (Nov. 28, 2018), available          81
                                                              Press Release, “Two Chinese Nationals
at: https://home.treasury.gov/news/press-releases/        Charged with Operating Global Opioid and Drug
sm556 (last accessed Oct. 1, 2020). For further           Manufacturing Conspiracy Resulting in Deaths,”
discussion of the SamSam ransomware scheme,               U.S. Dept. of Justice (Aug 22, 2018), available
see supra page 8.                                         at: https://www.justice.gov/opa/pr/two-chinese-
                                                          nationals-charged-operating-global-opioid-and-
76
   Press Release, “Treasury Designates Iran-              drug-manufacturing-conspiracy (last accessed
Based Financial Facilitators,” supra note 75              Oct. 1, 2020).


                                                     63




                                                     75
82
   Press Release, “Treasury Sanctions Russia-              U.S.C. § 982(a)(1) and 21 U.S.C. § 853(p)). The
Linked Election Interference Actors,” U.S. Dept.           charges in the indictment are merely allegations,
of the Treasury (Sept. 10, 2020), available at:            and all defendants are presumed innocent until
https://home.treasury.gov/news/press-releases/             proven guilty beyond a reasonable doubt in a
sm1118 (last accessed Oct. 1, 2020).                       court of law.

83
    Press Release, “Russian Project Lakhta                 87
                                                              Press Release, “United States Files Complaint
Member Charged with Wire Fraud Conspiracy,”                to Forfeit 280 Cryptocurrency Accounts,” supra
U.S. Dept. of Justice (Sept. 10, 2020), available          note 34.
at: https://www.justice.gov/opa/pr/russian-project-
lakhta-member-charged-wire-fraud-conspiracy                88
                                                              Press Release, “Two Chinese Nationals
(last accessed Oct. 1, 2020); see also Indictment,         Charged with Laundering Over $100 Million,”
United States v. Netyksho et al., Case No. 18-             supra note 86.
cr-00215 (D.D.C. 2018), available at: https://
w w w.just ice.gov/f i le/1080281/down lo ad               89
                                                              Press Release, “United States Files Complaint
(alleging Russian intelligence officers’ use               to Forfeit 280 Cryptocurrency Accounts,” supra
of cryptocurrency to launder funds used in                 note 34.
furtherance of U.S. election-related hacking
activity) (last accessed Oct. 1, 2020).                    90
                                                              Verified Complaint, United States v. 280
                                                           Virtual Currency Accounts, Civ. No. 20-2396, at
84
     See supra note 32 and accompanying text.              11–12 (D.D.C. Aug. 27, 2020), available at: https://
                                                           www.justice.gov/opa/press-release/file/1310421/
85
   Press Release, “Treasury Sanctions Individuals          download (last accessed Oct. 1, 2020).
Laundering Cryptocurrency for Lazarus Group,”
U.S. Dept. of the Treasury (Mar. 2, 2020),                 91
                                                              Verified Complaint, United States v. 113
available at: https://home.treasury.gov/news/              Virtual Currency Accounts, Civ. No. 20-606,
press-releases/sm924 (last accessed Oct. 1, 2020).         at 4 (D.D.C. Mar. 2, 2020), available at: https://
                                                           www.justice.gov/opa/press-release/file/1253491/
86
    Press Release, “Two Chinese Nationals                  download (last accessed Oct. 1, 2020).
Charged with Laundering Over $100 Million
in Cryptocurrency From Exchange Hack,” U.S.                92
                                                                Id. at 5.
Dept. of Justice (Mar. 2, 2020), available at:
https://www.justice.gov/opa/pr/two-chinese-                93
                                                               Office of the Comptroller of the
nationals-charged-laundering-over-100-million-             Currency, What We Do, https://www.occ.treas.
cryptocurrency-exchange-hack (last accessed                gov/about/index-about.html (last accessed Oct.
Oct. 1, 2020); Indictment, United States v. Yinyin,        1, 2020).
No. 1:20-cr-00052-TJK (D.D.C. Feb. 27, 2020),
available at: https://www.justice.gov/opa/press-           94
                                                               OCC Interpretative Letter #1170, Authority
release/file/1253486/download (last accessed               of a National Bank to Provide Cryptocurrency
Oct. 1, 2020) (charging two Chinese nationals              Custody Services for Customers (July 22, 2020),
with conspiracy to launder monetary instruments            available at: https://www.occ.treas.gov/topics/
under 18 U.S.C. § 1956(h) and operating an                 charters-and-licensing/interpretations-and-
unlicensed money transmitted business under 18             actions/2020/int1170.pdf (last accessed Oct. 1,
U.S.C. § 1960(a), and seeking forfeiture under 18          2020).


                                                      64




                                                      76
95
     Id. at 1.                                               investors/learn-to-invest/types-investments/
                                                             initial-coin-offerings-and-cryptocurrencies/
96
    Id. Shortly before this Enforcement                      initial-coin-offerings (last accessed Oct. 1, 2020).
Framework was finalized for publication,
OCC on September 21, 2020 published an
                                                             100
                                                                The Financial Industry Regulatory Authority
interpretive letter clarifying national banks’               (FINRA), which operates under the supervision
and federal savings associations’ authority—                 of the SEC, has issued several investor alerts
in certain defined circumstances—to hold                     regarding key cryptocurrency issues, such as
“reserves” on behalf of customers who issue                  ICOs and cryptocurrency-related scams. See, e.g.,
certain “stablecoins.” (“Stablecoins” are a                  Financial Industry Regulatory Authority,
type of cryptocurrency designed to have a                    Investor Alert, Initial Coin Offerings (ICOs)—
stable value as compared with other types of                 What to Know Now and Time-Tested Tips for
cryptocurrency, which frequently experience                  Investors, https://www.finra.org/investors/alerts/
significant volatility.) OCC’s Sept. 21 letter               icos-what-know-now (last accessed Oct. 1, 2020);
represents the latest step in the agency’s broader           Financial Industry Regulatory Authority,
effort to set up systems that will enable banks              Investor Alert, Don’t Fall for Cryptocurrency-
to adopt cryptocurrency safely. The interpretive             Related Stock Scams, https://www.finra.org/
letter is available at https://www.occ.gov/topics/           investors/alerts/cryptocurrency-related-stock-
charters-and-licensing/interpretations-and-                  scams (last accessed Oct. 1, 2020).
actions/2020/int1172.pdf (last accessed Oct. 1,
2020).
                                                             101
                                                                   SEC Release No. 81207, supra note 98.
                                                             102
                                                                 Id. at 17–18; see also Jay Clayton [SEC
97
   See OCC Consent Order, In re M.Y. Safra
                                                             Chairman]        and     Christopher      Giancarlo
Bank, FSB, AA-NE-2020-5, at 3 (Jan. 30,
                                                             [CFTC Chairman], Regulators are Looking at
2020), available at: https://www.occ.gov/static/
                                                             Cryptocurrency, Wall St. J., Jan. 24, 2018, available
enforcement-actions/ea2020-005.pdf (last accessed
                                                             at:     https://www.wsj.com/articles/regulators-are-
Oct. 1, 2020).
                                                             looking-at-cryptocurrency-1516836363 (“The SEC
                                                             does not have direct oversight of transactions
98
   U.S. Sec. and Exch. Comm’n, Release No.
                                                             in currencies or commodities. Yet some
81207: Report of Investigation Pursuant to
                                                             products that are labeled cryptocurrencies have
Section 21(a) of the Securities Exchange
                                                             characteristics that make them securities. The
Act of 1934: The DAO 10 (July 25, 2017),
                                                             offer, sale and trading of such products must be
available at: https://www.sec.gov/litigation/
                                                             carried out in compliance with securities law.”)
investreport/34-81207.pdf (last accessed Oct. 1,
                                                             (last accessed Oct. 1, 2020).
2020).
                                                             103
                                                                Section 12(k)(1) of the Securities Exchange
99
    U.S. Sec. & Exch. Comm’n Staff, Framework                Act provides the SEC with authority “summarily
for ‘Investment Contract’ Analysis of                        to suspend trading in any security,” other than
Digital Assets, available at: https://www.sec.               certain exempted securities, “for a period not
gov/corpfin/framework-investment-contract-                   exceeding 10 business days” if doing so is, in
analysis-digital-assets (last accessed Oct. 1, 2020);        the SEC’s opinion, “in the public interest” and
Financial Industry Regulatory Authority,                     required for “the protection of investors.” 15
Initial Coin Offerings, https://www.finra.org/               U.S.C. § 78l(k)(1).



                                                        65




                                                        77
104
    The SEC Staff publishes a list of its digital-        registration requirement, and that the anticipated
asset- and ICO-related enforcement actions on             resale of the Grams by those investors to a
its website. See U.S. Sec. and Exch. Comm’n,              secondary public market, upon the launch of the
Cyber Enforcement Actions, https://www.sec.gov/           TON Blockchain, were unrelated transactions
spotlight/cybersecurity-enforcement-actions               that would not amount to the offer or sale of
(last accessed Oct. 1, 2020); see also U.S. Sec. &        securities. See SEC v. Telegram Group Inc., No.
Exch. Comm’n, Spotlight on Initial Coin Offerings         19-cv-09439-PKC, 2020 WL 1430035, at *1
and Digital Assets, https://www.investor.gov/             (S.D.N.Y. Mar. 24, 2020).
additional-resources/spotlight/spotlight-initial-
coin-offerings-and-digital-assets (collecting SEC         113
                                                                Id.
resources on ICOs and other digital-asset-related
issues) (last accessed Oct. 1, 2020).                     114
                                                                Id.

  Framework for ‘Investment Contract’
105                                                       115
                                                             Final Judgment, SEC v. Telegram Group Inc.,
Analysis of Digital Assets, supra note 99.                No. 19-cv-09439-PKC, (S.D.N.Y. June 26, 2020),
                                                          Dkt. No. 242.
106
   SEC v. W. J. Howey Co., 328 U.S. 293, 301
(1946).                                                   116
                                                               For example, in April 2019, the SEC’s Division
                                                          of Corporation Finance provided a “no-action
  Framework for ‘Investment Contract’
107
                                                          letter” in response to an inquiry from TurnKey
Analysis of Digital Assets, supra note 99.                Jet, Inc., an interstate air charter services company
                                                          that proposed “to offer and sell blockchain-based
108
    The public can engage with SEC Staff through          digital assets in the form of ‘tokenized’ jet cards”
the SEC’s Strategic Hub for Innovation and                without registering under the Securities Act of
Financial Technology (FinHub). U.S. Sec. and              1933 or the Securities Exchange Act of 1934.
Exch. Comm’n, FinHub, www.sec.gov/finhub                  See Letter from James P. Curry to SEC Office of
(last accessed Oct. 1, 2020).                             Chief Counsel (Apr. 2, 2019), available at: https://
                                                          www.sec.gov/divisions/corpfin/cf-noaction/2019/
109
    Press Release, “SEC Halts Alleged $1.7                turnkey-jet-040219-2a1-incoming.pdf (last accessed
Billion Unregistered Digital Token Offering,”             Oct. 1, 2020). The no-action letter stated that
U.S. Sec. and Exch. Comm’n (Oct. 11, 2019),               the Division of Corporation Finance would
available at: https://www.sec.gov/news/press-             not recommend enforcement action against
release/2019-212 (last accessed Oct. 1, 2020).            the company if, based on the facts presented,
                                                          it offered and sold tokens without registration.
110
      Id.                                                 See TurnKey Jet, Inc., SEC No-Action Letter
                                                          (Apr. 3, 2019), available at: https://www.sec.gov/
111
      Id.                                                 divisions/corpfin/cf-noaction/2019/turnkey-jet-
                                                          040219-2a1.htm (last accessed Oct. 1, 2020).
112
   Id. In response, Telegram and TON Issuer
argued that the sale of Grams to sophisticated            117
                                                             For examples of prosecutions for securities and
investors were lawful private placements of               other fraud relating to ICOs, see, for example, Press
securities covered by an exemption from the               Release, “Brooklyn Businessman Pleads Guilty to




                                                     66




                                                     78
Defrauding Investors through Two Initial Coin              122
                                                              These terms are defined in the CFTC’s Glossary.
Offerings,” U.S. Dept. of Justice, U.S. Att’y’s            See U.S. Commodity Futures Trading
Office, E.D.N.Y (Nov. 15, 2018) (discussing                Comm’n, CFTC Glossary, https://www.cftc.
United States v. Zaslavskiy, No. 17 CR 647 (RJD)           gov/LearnAndProtect/AdvisoriesAndArticles/
(E.D.N.Y. 2018)), available at: https://www.               CFTCGlossary/index.htm (last accessed Oct. 1,
justice.gov/usao-edny/pr/brooklyn-businessman-             2020).
pleads-guilty-defrauding-investors-through-
two-initial-coin (last accessed Oct. 1, 2020), and
                                                           123
                                                                 7 U.S.C. § 1(a)(9).
Press Release, “Founders Of Cryptocurrency
Company Indicted In Manhattan Federal Court
                                                           124
                                                               See In re Kim, CFTC No. 19-02, 2018 WL
With Scheme To Defraud Investors,” U.S. Dept.              5993718, at *3 (Oct. 29, 2018) (consent order)
of Justice, U.S. Att’y’s Office, S.D.N.Y (May              (“Virtual currencies such as Bitcoin and Litecoin
14, 2018), (discussing United States v. Sharma,            are encompassed in the definition of ‘commodity’
et. al., No. 18 Cr. 340 (LGS) (S.D.N.Y. 2019)),            under [the CEA].”); In re Coinflip, Inc., CFTC
available at: https://www.justice.gov/usao-sdny/           No. 15-29, 2015 WL 5535736, at *2 (Sept. 17,
pr/founders-cryptocurrency-company-indicted-               2015) (consent order) (“Bitcoin and other virtual
manhattan-federal-court-scheme-defraud (last               currencies are encompassed in the definition
accessed Oct. 1, 2020).                                    and properly defined as commodities.”); In re
                                                           TeraExchange LLC, CFTC No. 15-33, 2015 WL
                                                           5658082, at *3 n.3 (Sept. 24, 2015) (consent order)
118
   Press Release, “SEC Halts Alleged Initial Coin
                                                           (“Further, bitcoin is a commodity under Section
Offering Scam,” U.S. Sec. and Exch. Comm’n
                                                           1a of the Act, 7 U.S.C. § 1a (2012), and is therefore
(Jan. 30, 2018), available at: https://www.sec.gov/
                                                           subject as a commodity to applicable provisions
news/press-release/2018-8 (last accessed Oct. 1,
                                                           of the [CEA] and [CFTC] Regulations.”).
2020).
                                                           125
                                                               See CFTC v. McDonnell, 287 F. Supp. 3d
119
    Press Release, “Cryptocurrency CEO Indicted            213, 217 (E.D.N.Y. 2018) (“Virtual currencies
After Defrauding Investors of $4 Million,” U.S.            can be regulated by CFTC as a commodity. . .
Dept. of Justice, U.S. Att’y’s Office, N.D.                . They fall well-within the common definition
Tex. (Nov. 28, 2018), available at: https://www.           of ‘commodity’ as well as the [CEA’s] definition
justice.gov/usao-ndtx/pr/cryptocurrency-ceo-               of ‘commodities’ as ‘all other goods and articles
indicted-after-defrauding-investors-4-million              . . . in which contracts for future delivery are
(last accessed Oct. 1, 2020); Indictment, United           presently or in the future dealt in.’”); CFTC v. My
States v. Rice, No. 3:18-CR-587-K (N.D. Tex. Nov.          Big Coin Pay, Inc., 334 F. Supp. 3d 492, 495–98
20, 2018), available at: https://www.justice.gov/          (D. Mass. 2018) (applying a categorical approach
usao-ndtx/press-release/file/1115456/download              to interpreting “commodity” under the CEA and
(last accessed Oct. 1, 2020).                              determining that a non-bitcoin virtual currency
                                                           is a “commodity” under the Act).
120
   Press Release, “Executives Settle ICO Scam
Charges,” U.S. Sec. and Exch. Comm’n (Dec. 12,             126
                                                               U.S. Commodity Futures Trading Comm’n,
2018), available at: https://www.sec.gov/news/             A CFTC Primer on Virtual Currencies 11
press-release/2018-280 (last accessed Oct. 1,              (Oct. 2017), available at: https://www.cftc.gov/
2020).                                                     sites/default/files/idc/groups/public/documents/
                                                           file/labcftc_primercurrencies100417.pdf     (last
121
      7 U.S.C. § 1 et seq.                                 accessed Oct. 1, 2020).


                                                      67




                                                      79
127
   See, e.g., In re Plutus Financial Inc, CFTC No.        PressReleases/8069-19 (last accessed Oct. 1,
20-23, 2020 WL 4043709 (July 13, 2020) (consent           2020).
order); In re BitFinex Inc., CFTC No. 16-19, 2016
WL 3137612 (June 2, 2016) (consent order); In re          135
                                                              See Indictment, United States v. Kantor, No.
Coinflip, Inc., CFTC No. 15-29, 2015 WL 5535736           18-CR-177 (E.D.N.Y. Apr. 10, 2018), available
(Sept. 17, 2015) (consent order).                         at:     https://www.justice.gov/usao-edny/press-
                                                          release/file/1053266/download (last accessed Oct.
  In re TeraExchange, CFTC No. 15-33, 2015
128
                                                          1, 2020); Press Release, “Defendant Sentenced to
WL 5658082 (Sept. 24, 2015) (consent order).
                                                          86 Months in Prison for Defrauding Investors in
                                                          Binary Options and Cryptocurrency Scheme,”
129
   CFTC v. 1Pool Ltd, No. 1:18-cv-2243-TNM,
2019 WL 1605201 (Mar. 4, 2019).                           U.S. Dept. of Justice, U.S. Att’y’s Office,
                                                          E.D.N.Y (July 1, 2019), available at: https://www.
130
    Retail Commodity Transactions Involving               justice.gov/usao-edny/pr/defendant-sentenced-
Certain Digital Assets, 85 Fed. Reg. 37734 (June          86-months-prison-defrauding-investors-binary-
24, 2020) (to be codified at 17 C.F.R. pt. 1).            options-and (last accessed Oct. 1, 2020).

131
   Press Release, “CFTC Staff Issues Advisory             136
                                                              Notice 2014-21, 2014-16 I.R.B. 938, available
for Virtual Currency Products,” Commodity                 at: https://www.irs.gov/pub/irs-drop/n-14-21.pdf
Futures Trading Comm’n (May 21, 2018),                    (last accessed Oct. 1, 2020).
available at https://www.cftc.gov/PressRoom/
PressReleases/7731-18 (last accessed Oct. 1,              137
                                                              Since July 2019, the IRS has sent thousands
2020).                                                    of warning letters to taxpayers “that potentially
                                                          failed to report income and pay the resulting
132
   See, e.g., CFTC v. McDonnell, 287 F. Supp. 3d          tax from virtual currency transactions or did
213, 217 (E.D.N.Y. 2018); CFTC v. My Big Coin             not report their transactions properly.” News
Pay, Inc., 334 F. Supp. 3d 492, 495–98 (D. Mass.          Release, “IRS has Begun Sending Letters to
2018).                                                    Virtual Currency Owners Advising Them to
                                                          Pay Back Taxes, File Amended Returns; Part of
133
   Press Release, “CFTC Charges Multiple                  Agency’s Larger Efforts,” Internal Revenue
Individuals and Companies with Operating a                Serv. (July 26, 2019), available at: https://www.
Fraudulent Scheme Involving Binary Options                irs.gov/newsroom/irs-has-begun-sending-
                                                          letters-to-virtual-currency-owners-advising-
and a Virtual Currency Known as ATM Coin,”
                                                          them-to-pay-back-taxes-file-amended-returns-
Commodity Futures Trading Comm’n (Apr.
                                                          part-of-agencys-larger-efforts (last accessed Oct.
18, 2018), available at: https://www.cftc.gov/
                                                          1, 2020).
PressRoom/PressReleases/7714-18 (last accessed
Oct. 1, 2020).                                            138
                                                              “A John Doe summons is a summons that
                                                          does not identify the person with respect
134
   Press Release, “Federal Court Orders                   to whose liability the summons is issued.”
Defendants to Pay More than $4.25 Million for             Internal Revenue Manual, Part 25.5.7, Special
Fraud and Misappropriation,” Commodity                    Procedures for John Doe Summonses, available at:
Futures Trading Comm’n (Nov. 1, 2019),                    https://www.irs.gov/irm/part25/irm_25-005-007
available at: https://www.cftc.gov/PressRoom/             (last accessed Oct. 1, 2020). The IRS can use John


                                                     68




                                                     80
Doe summonses, which require court approval,                org/45121/state-and-provincial-securities-
in certain circumstances “to obtain information             regulators-conduct-coordinated-international-
about possible violations of internal revenue laws          crypto-crackdown-2/ (last accessed Oct. 1, 2020).
by individuals whose identities are unknown.”
Press Release, “Court Authorizes Service of John            145
                                                                See N.Y. State Office of the Att’y Gen.,
Doe Summons Seeking the Identities of U.S.                  Virtual Markets Integrity Initiative Report
Taxpayers Who Have Used Virtual Currency,”                  (Sept. 18, 2018), available at: https://virtualmarkets.
U.S. Dept. of Justice (Nov. 30, 2016), available at:        ag.ny.gov/ (last accessed Oct. 1, 2020).
https://www.justice.gov/opa/pr/court-authorizes-
service-john-doe-summons-seeking-identities-                146
                                                               Press Release, “A.G. Schneiderman Launches
us-taxpayers-who-have-used (last accessed Oct.              Inquiry into Cryptocurrency ‘Exchanges,’”
1, 2020).                                                   N.Y. State Office of the Att’y Gen. (Apr.
                                                            17 2018), available at: https://ag.ny.gov/press-
139
   Rev. Rul. 2019-24, 2019-44 I.R.B. 1004,                  release/ag-schneiderman-launches-inquiry-
available at: https://www.irs.gov/pub/irs-drop/rr-          cryptocurrency-exchanges (last accessed Oct. 1,
19-24.pdf (last accessed Oct. 1, 2020).                     2020).
140
    Internal Revenue Serv., Frequently Asked                147
                                                               The FATF is also known by its French name,
Questions on Virtual Currency Transactions,                 Groupe d’action financière (or “GAFI”).
https://www.irs.gov/individuals/international-
taxpayers/frequently-asked-questions-on-                    148
                                                                Financial Action Task Force, What Do
virtual-currency-transactions (last accessed Oct.           We Do, http://www.fatf-gafi.org/about/whatwedo/
1, 2020).                                                   (last accessed Oct. 1, 2020).

141
      Id.                                                   149
                                                               FATF International Standards, supra
                                                            note 2, Recommendation 15.
142
   N. Am. Sec. Adm’rs Ass’n, Our Role, http://
www.nasaa.org/about-us/our-role/ (last accessed             150
                                                                  See id. at 70–71.
Oct. 1, 2020).
                                                            151
                                                                The FATF has undertaken a 12-month review
143
    NASAA, which is comprised of State and                  and committed further to a 24-month review
territorial securities regulators, has taken                of countries’ progress with implementing the
an active role in investor education and in                 revised requirements for VASPs. The FATF’s
coordinating State actions involving VASPs                  12-month review concluded that there has been
and ICOs. See, e.g., N. Am. Sec. Adm’rs Ass’n,              progress in implementation of the standards,
Informed Investor Advisory: Initial Coin                    but that much more remains to be done globally
Offerings (Apr. 2018), available at https://www.            by individual jurisdictions. The report further
nasaa.org/44836/informed-investor-advisory-                 determined that, while there is no need to
initial-coin-offerings/?qoid=investor-education             revise the standards, there is a need for updated
(last accessed Oct. 1, 2020).                               guidance, which the FATF plans to release in
                                                            2021. The FATF also undertook a report on so-
144
   News Release, “State and Provincial Securities           called “stablecoins” at the request of the G20. This
Regulators Conduct Coordinated International                report also found no need to update the FATF
Crypto Crackdown,” N. Am. Sec. Adm’rs Ass’n                 standards, but did identify a number of concerns
(May 21, 2018), available at: http://www.nasaa.             that will be addressed in forthcoming guidance.


                                                       69




                                                       81
152
    See 31 C.F.R. §§ 1010.100(ff), 1022.380; see also        www.justice.gov/opa/pr/ohio-resident-charged-
U.S. Dept. of the Treasury, Fin. Crimes Enf’t                operating-darknet-based-bitcoin-mixer-which-
Network, FinCEN Advisory FIN-2012-A001:                      laundered-over-300-million (last accessed Oct. 1,
Foreign-Located Money Services Businesses                    2020). The charges in the indictment are merely
(Feb. 2012), available at: https://www.fincen.gov/           allegations, and all defendants are presumed
sites/default/files/advisory/FIN-2012-A001.pdf               innocent until proven guilty beyond a reasonable
(last accessed Oct. 1, 2020); U.S. Dept. of the              doubt in a court of law.
Treasury, Fin. Crimes Enf’t Network, Bank
Secrecy Act Regulations; Definitions and Other               159
                                                                   18 U.S.C. § 1956(a)(1)(B)(i).
Regulations Relating to Money Services Businesses,
76 F.R. 43585 (July 21, 2011), available at http://          160
                                                                Verified Complaint, United States v. 280
w w w.gp o.gov/fdsys/pkg/FR-2011-07-21/                      Virtual Currency Accounts, supra note 90, at 11.
pdf/2011-18309.pdf (last accessed Oct. 1, 2020).
                                                             161
                                                                 Last year, the Law Library of Congress
                                                             published a comprehensive report on over 40
153
    Many P2P exchange platforms also offer                   international jurisdictions’ regulatory approaches
wallet and escrow services, advertising for buyers           to cryptoassets, focusing on those jurisdictions’
and sellers, and messaging or chat functions.                financial market and investor protection laws,
Generally, platforms that offer hosted wallet                as well as on their application of tax and AML/
services also are MSBs and must comply with the              CFT laws. That report confirms the vast diversity
relevant regulations.                                        of domestic virtual currency regulation, and
                                                             practice, across the globe. See Law Library of
154
      See 31 U.S.C. §§ 5318 & 5322.                          Congress, Regulatory Approaches to Cryptoassets
                                                             in Selected Jurisdictions (April 2019), available
155
   See supra Part I at page 14 (discussing KYC               at: https://www.loc.gov/law/help/cryptoassets/
requirements).                                               cryptoasset-regulation.pdf (last accessed Oct. 1,
                                                             2020).
156
    Press Release, “O.C. Man Admits Operating
Unlicensed ATM Network that Laundered                        162
                                                                 See, e.g., United States v. Lord, 915 F.3d 1009
Millions of Dollars of Bitcoin and Cash for                  (5th Cir. 2019); United States v. Stetkiw, No. 18-
Criminals’ Benefit,” U.S. Dept. of Justice,                  20579, 2019 WL 417404 (E.D. Mich. Feb. 1, 2019);
U.S. Att’y’s Office, C.D. Cal. (July 22, 2020),              United States v. Tetley, No. 17-cr-00738 (C.D. Cal.
available at: https://www.justice.gov/usao-cdca/             2018); United States v. Mansy, No. 2:15-cr-198-
pr/oc-man-admits-operating-unlicensed-atm-                   GZS, 2017 WL 9672554 (D. Maine May 11, 2017);
network-laundered-millions-dollars-bitcoin-and               United States v. Petix, No. 15-CR-227A, 2016 WL
(last accessed Oct. 1, 2020).                                7017919 (W.D.N.Y. Dec. 1, 2016); United States v.
                                                             Noland et al., 14-cr-00401-RM (D. Col. 2015); see
157
      31 C.F.R. 1010.100(t)(5)(i).                           also Press Release, “‘Bitcoin Maven’ Sentenced to
                                                             One Year,” supra note 23.
158
   See Press Release, “Ohio Resident Charged
with Operating Darknet-Based Bitcoin ‘Mixer,’                163
                                                                United States v. Al Kassar, 660 F.3d 108, 118
which Laundered Over $300 Million,” U.S. Dept.               (2d Cir. 2011) (citing United States v. Peterson,
of Justice (Feb. 13, 2020), available at: https://           812 F.2d 486, 494 (9th Cir. 1987)).



                                                        70




                                                        82
164
    For more on the concept of protective                   criminal forfeiture statutes (18 U.S.C. §§ 982(a)
jurisdiction in the context of U.S. material                (l) and 982(a)(2)(B) and 21 U.S.C. § 853(a)). Id.
support statutes, see John De Pue, Extraterritorial
Jurisdiction and the Material Support Statutes,             170
                                                               Verified Complaint, United States v. 280
U.S. Atty’s Bulletin, Sept. 2014, available at:             Virtual Currency Accounts, supra note 90, at 11.
https://www.justice.gov/sites/default/files/usao/
legacy/2014/09/23/usab6205.pdf (last accessed               171
                                                                U.S. Dept. of Justice, Report of the
Oct. 1, 2020).
                                                            Attorney General’s Cyber Digital Task
165
      See supra Part I at page 14.                          Force 100–01 (July 2018), available at: https://
                                                            www.justice.gov/cyberreport (last accessed Oct.
166
      See supra Part I at 18, 19.                           1, 2020).

167
   Verified Complaint for Forfeiture In Rem,                172
                                                                  Id. at 101.
United States v. Cazes, No. 1:17-at-00557, at 21
(E.D. Cal. July 19, 2017), available at: https://           173
                                                               Regulation 2016/679 of the European
www.justice.gov/opa/press-release/file/982821/              Parliament and of the Council of April 27,
download (last accessed Oct. 1, 2020).                      2016 on the Protection of Natural Persons
                                                            with regard to the Processing of Personal Data
168
    Press Release, “AlphaBay, the Largest Online            and on the Free Movement of Such Data, and
‘Dark Market,’ Shut Down,” U.S. Dept. of Justice            Repealing Directive 95/46/EC (General Data
(July 20, 2017), available at: https://www.justice.         Protection Regulation), art. 6.1(c) & (f), available
gov/opa/pr/alphabay-largest-online-dark-                    at https://eur-lex.europa.eu/legal-content/EN/
market-shut-down (last accessed Oct. 1, 2020).              ALL/?uri=celex%3A32016R0679 (last accessed
                                                            Oct. 1, 2020).
169
    These criminal charges included: narcotics
conspiracy (21 U.S.C. §§ 846 and 841(a)(1), (b)(l)
(A), (b)(l)(C), 841(h), and 843(b)); distribution of
                                                            174
                                                                  Id., art. 49.1 & 49.1(d).
a controlled substance (21 U.S.C. §§ 841(a)(l), (b)
(l)(C), & 846); conspiracy to commit identity theft         175
                                                                Br. of the European Comm’n on Behalf
and fraud (18 U.S.C. § 1028(f)); unlawful transfer          of the E.U. as Amicus Curiae in Support
of a false identification document (18 U.S.C. §             of Neither Party, United States v. Microsoft,
1028(a)(2), (b)(1)(A)(ii), & (f)); conspiracy to            No. 17-2 (U.S. 2018), available at: https://
commit access device fraud (18 U.S.C. § 1029(b)             w w w. s u p r e m e c o u r t . g o v / t P D F / 1 7 / 1 7 -
(2)); trafficking in device making equipment                2/23655/20171213123137791_17-2%20ac%20
(18 U.S.C. § 1029(a)(4), (b)(l), & (c)(l)(A)(ii));          European%20Commission%20for%20filing.pdf
and money laundering conspiracy (18 U.S.C. §                (last accessed Oct. 1, 2020).
1956(h)). See Indictment, United States v. Cazes,
Case No, 1:17-CR-00144 (E.D. Cal. June 1, 2017),            176
                                                                  Id. at 15.
available at: https://www.justice.gov/opa/press-
release/file/982826/download (last accessed Oct.            177
                                                               General Data Protection Regulation, art.
1, 2020). In addition, prosecutors used various             49.1(e), supra note 173




                                                       71




                                                       83
